14-3213-cr(L)
     United States v. Christopher Finazzo, Douglas Dey




 1                                         In the
 2               United States Court of Appeals
 3                           For the Second Circuit
 4                                      
 5                                         
 6                              August Term, 2015 
 7                      No. 14‐3213‐cr(L), 14‐3330‐cr(Con) 
 8                                         
 9                          UNITED STATES OF AMERICA, 
10                                    Appellee, 
11                                         
12                                       v. 
13                                         
14                    CHRISTOPHER FINAZZO, DOUGLAS DEY, 
15                             Defendants‐Appellants. 
16                                         
17                                         
18                 Appeal from the United States District Court 
19                     for the Eastern District of New York. 
20                 No. 10‐cr‐457 ― Roslynn R. Mauskopf, Judge. 
21                                         
22                                         
23                          ARGUED: SEPTEMBER 17, 2015 
24                            DECIDED: MARCH 7, 2017 
25                                         
26                                         
27                Before: SACK, CHIN, and DRONEY, Circuit Judges. 
28                            
29           




                                               1
 1          Consolidated  appeal  from  judgments  of  conviction  of  the 
 2   United  States  District  Court  for  the  Eastern  District  of  New  York 
 3   (Mauskopf,  J.)  following  a  guilty  plea  to  conspiracy  by  Dey  and  a 
 4   jury  verdict  convicting  Finazzo  on  one  count  of  conspiracy  to 
 5   commit mail and wire fraud and to violate the Travel Act; fourteen 
 6   counts of mail fraud; and one count of wire fraud. Finazzo contends 
 7   that  the  district  court’s  jury  instructions  regarding  the  “right  to 
 8   control”  property  under  the  mail  and  wire  fraud  statutes  were 
 9   erroneous  and  that  there  was  insufficient  evidence  to  support  his 
10   convictions on the mail and wire fraud counts. Finazzo and Dey also 
11   appeal  from  the  restitution  order  in  the  amount  of  $13,690,822.94 
12   imposed  by  the  district  court  jointly  and  severally  against  them, 
13   arguing  that  the  district  court  improperly  used  Finazzo’s  gain  as  a 
14   measure of the victim’s loss.  We AFFIRM in part and VACATE and 
15   REMAND in part.  
16                             
17                                          
18                                ROBERT  J.A.  ZITO  (Alan  S.  Lewis, 
19                                Karen  E.  Meara,  Madelyn  K.  White, 
20                                on  the  brief),  Carter  Ledyard  & 
21                                Milburn  LLP,  New  York,  New  York, 
22                                for  Defendant‐Appellant  Christopher 
23                                Finazzo. 
24                                 
25                                T.  BARRY  KINGHAM  (Jacques 
26                                Semmelman,  Rachel  L.  Cohn,  on  the 
27                                brief),  Curtis,  Mallet‐Prevost,  Colt  & 
28                                Mosle LLP, New York, New York, for 
29                                Defendant‐Appellant Douglas Dey. 
30                                       
31                                WINSTON  M.  PAES,  Assistant  United 
32                                States Attorney (Amy Busa, Claire S. 




                                           2
 1                               Kedeshian,  Assistant  United  States 
 2                               Attorneys,  on  the  brief),  for  Loretta  E. 
 3                               Lynch, United States Attorney for the 
 4                               Eastern  District  of  New  York, 
 5                               Brooklyn, New York, for Appellee. 
 6    
 7   DRONEY, Circuit Judge: 

 8          Defendant‐Appellant  Christopher  Finazzo  is  a  former 

 9   merchandising  executive  for  teen  apparel  retailer  Aéropostale,  Inc. 

10   Defendant‐Appellant  Douglas  Dey  controlled  South  Bay  Apparel 

11   Inc.  (“South  Bay”),  a  clothing  vendor.  Between  1996  and  2006, 

12   Finazzo  caused  Aéropostale  to  use  South  Bay  as  its  supplier  of  T‐

13   shirts  and  fleeces  in  exchange  for  secret  payments  to  Finazzo  of 

14   portions  of  South  Bay’s  profits.  As  a  result  of  this  scheme,  Finazzo 

15   and  Dey  were  charged  in  the  United  States  District  Court  for  the 

16   Eastern  District  of  New  York  with  one  count  of  conspiracy  to 

17   commit mail and wire fraud and to violate the Travel Act, as well as 

18   fourteen counts of mail fraud and one count of wire fraud.  




                                            3
 1          Dey pleaded guilty to conspiracy to violate the Travel Act and 

 2   was sentenced to 42 months’ imprisonment. Finazzo was convicted 

 3   of  all  counts1  after  a  three‐week  jury  trial.  The  jury  rendered  a 

 4   special  verdict.  On  the  conspiracy  count,  the  jury  found  Finazzo 

 5   guilty of conspiracy to commit mail fraud “[o]n the basis of intent to 

 6   deprive Aéropostale of money” and “[o]n the basis of Aéropostale’s 

 7   right to control use of its assets.” Dist. Ct. Dkt. No. 260, at 2. It found 

 8   Finazzo  guilty  of  conspiracy  to  commit  wire  fraud  on  the  basis  of 

 9   Aéropostale’s right to control use of its assets, but not on the basis of 

10   intent  to  deprive  Aéropostale  of  money.  On  each  of  the  fourteen 

11   substantive mail fraud counts and the substantive wire fraud count, 

12   the  jury  found Finazzo guilty  on  the  basis  of  Aéropostale’s  right  to 

13   control  use  of  its  assets,  but  not  on  the  basis  of  intent  to  deprive 




     1
      The indictment originally included seventeen counts, but the Government 
     voluntarily dismissed Count Seventeen in advance of trial, so Finazzo was 
     convicted on all counts that were presented to the jury.




                                             4
 1   Aéropostale  of  money.2  The  district  court  (Mauskopf,  J.)  sentenced 

 2   Finazzo to 8 years’ imprisonment on the substantive mail and wire 

 3   fraud counts and 5 years’ imprisonment on the conspiracy count, all 

 4   to  run  concurrently.  The  court  also  imposed  a  $13,690,822.94 

 5   restitution order jointly and severally against Finazzo and Dey. 

 6          Finazzo  does  not  challenge  his  conspiracy  conviction  in  this 

 7   appeal.  He  challenges  only  his  convictions  on  the  mail  and  wire 

 8   fraud  counts.  Both  Finazzo  and  Dey  also  challenge  the  restitution 

 9   order.  

10          In  this  opinion,  we  address:  (1)  Finazzo’s  challenge  to  the 

11   district  court’s  jury  instructions  regarding  the  “right  to  control” 

12   property under the mail and wire fraud statutes, (2) the sufficiency 

13   of  the  evidence  to  support  Finazzo’s  convictions  for  depriving 

14   Aéropostale of the “right to control” its assets, and (3) Finazzo’s and 

15   Dey’s  challenge  to  the  district  court’s  restitution  order.  We  affirm 


     2 The jury also found Finazzo guilty of conspiracy to violate the Travel Act and 
     rendered a forfeiture verdict in the amount of $25,790,822.94. 




                                            5
 1   the district court’s “right to control” jury instructions and conclude 

 2   that there was sufficient evidence to support the challenged portions 

 3   of  the  jury  verdict.  However,  we  vacate  and  remand  the  district 

 4   court’s restitution order as to Finazzo and Dey. In a summary order 

 5   issued simultaneously with this opinion, we affirm the district court 

 6   on the remaining issues on appeal. 

 7                               BACKGROUND 

 8         Finazzo  and  Dey  were  first  indicted  on  June  8,  2010.  The 

 9   original  indictment  alleged  that  Dey  and  Finazzo  “agreed  that 

10   Finazzo  would  cause  Aéropostale  to  use  South  Bay  as  a  vendor  to 

11   purchase  merchandise  at  rates  that  were  less  favorable  to 

12   Aéropostale than the prevailing market rate.” Dist. Ct. Dkt. No. 1, at 

13   3.  “In  exchange,  Dey  covertly  paid  Finazzo  approximately  fifty 

14   percent  of  South  Bay’s  profits”  through  C  &  D  Retail  Consultants, 

15   Inc.  (“C&D”)—a  consulting  business  controlled  by  Finazzo—and 

16   through  various  joint  ventures.  Id.  The  indictment  alleged  that 




                                          6
 1   Finazzo  and  Dey  did  not  disclose  this  scheme  to  Aéropostale.  The 

 2   indictment further stated that, between August 1996 and November 

 3   2006, Finazzo caused Aéropostale to pay South Bay more than $350 

 4   million in payments for its merchandise. Over that period, Dey paid 

 5   Finazzo  more  than  $14  million  through  bank  transfers  to  C&D  and 

 6   transferred over $13 million to three jointly owned entities: Vertical 

 7   Line  Apparel,  Inc.,  Vertical  Line  Apparel  II,  Inc.,  and  Vertical  Line 

 8   Apparel III, Inc. (the “Vertical Line entities”).   

 9          The September 6, 2011 Second Superseding Indictment3 added 

10   that Finazzo and Dey defrauded Aéropostale by: 

11          (1)  depriving  Aéropostale  of  the  opportunity  to  make 
12          informed  decisions,  thereby  preventing  Aéropostale 
13          from seeking lower prices for merchandise it purchased 
14          from  South  Bay  and  the  opportunity  to  select  other 
15          vendors based upon price, quality and timely delivery; 
16          and  (2)  causing  Aéropostale  to  pay  higher  prices  on 
17          merchandise  it  purchased  from  South  Bay  than  were 
18          available  from  other  vendors,  thereby  increasing  South 
19          Bay’s profits and the amounts Dey paid Finazzo. 
20           

     3  On  December  14,  2010,  the  Government  had  filed  a  First  Superseding 
     Indictment.  




                                            7
 1   Dey App’x at 59. That indictment included seventeen counts. Count 

 2   One  alleged  conspiracy  to  commit  mail  and  wire  fraud  and  to 

 3   violate  the  Travel  Act  from  August  1996  to  November  2006  in 

 4   violation  of  18  U.S.C.  §  371.  Counts  Two  through  Fifteen  alleged 

 5   mail  fraud  in  violation  of  18  U.S.C.  §  1341.  Count  Sixteen  alleged 

 6   wire  fraud,  in  violation  of  18  U.S.C.  §  1343,  and  Count  Seventeen 

 7   alleged  a  false  statement  in  a  report  required  to  be  filed  with  the 

 8   Securities  and  Exchange  Commission,  in  violation  of  15  U.S.C. 

 9   § 78ff(a).4 Like the conspiracy charge, the scheme to defraud for the 

10   mail  and  wire  fraud  counts  was  also  alleged  to  have  taken  place 

11   between August 1996 and November 2006. The mail and wire fraud 

12   counts  were  linked  to  fifteen  specific  payments  by  Aéropostale  to 

13   South Bay between June 9, 2005 and November 1, 2006.  

14          On  September  27,  2012,  Dey  pleaded  guilty  to  conspiracy  to 

15   violate  the  Travel  Act.  In  his  plea  agreement,  Dey  agreed  to  a 


     4  As  noted  above,  the  Government  voluntarily  dismissed  Count  Seventeen  in 
     advance of trial, and therefore that count is not at issue in this appeal.  




                                              8
 1   $7,500,000  forfeiture  order,  but  specifically  reserved  the  right  to 

 2   appeal any restitution order imposed by the court.   

 3       A. Finazzo’s Trial 

 4   Finazzo’s  case  proceeded  to  a  three‐week  jury  trial  on  the  Second 

 5   Superseding  Indictment,  beginning  on  April  8,  2013.  At  trial,  the 

 6   Government  called  fifteen  witnesses—most  of  whom  were  current 

 7   or  former  Aéropostale  employees—and  the  defense  called  three 

 8   witnesses.  Because  one  of  the  issues  on  appeal  is  sufficiency  of  the 

 9   evidence, we recount in some detail the evidence presented at trial. 

10          1. The Government’s Case 

11                   a. The  Creation  of  the  South  Bay  Relationship  with 
12                      Aéropostale 
13    
14          In  July  1996,  Julian  Geiger—Aéropostale’s  President  and 

15   CEO—hired  Finazzo  as  its  Men’s  Divisional  Merchandising 

16   Manager.5   




       Finazzo  was  eventually  promoted  to  Executive  Vice  President  and  Chief 
     5

     Merchandising Officer of Aéropostale.  




                                            9
 1         Prior  to  being  hired  by  Aéropostale,  Finazzo  owned  a  small 

 2   sports‐clothing  retailing  business  called  C&E  Marketing,  at  which 

 3   Dey  was  an  employee.  Shortly  after  Finazzo  was  hired  by 

 4   Aéropostale,  Peter  Conefry—Finazzo’s  and  Dey’s  former  private 

 5   accountant  and  a  cooperating  Government  witness—attended  a 

 6   meeting with Finazzo and Dey in which Finazzo stated that he and 

 7   Dey  were  going  to  a  start  a  new  company  that  would  do  business 

 8   with  Aéropostale.6  Conefry  testified  that  he  told  Finazzo  that 

 9   Finazzo “better be careful because if you have a relationship with a 

10   vendor  as  an  employee  of  [a]  company  it  could  create  a  problem.” 

11   Dey  App’x  at  1229.  Conefry  advised  Finazzo  to  check  with 

12   Aéropostale  before  proceeding  with  the  new  company.  Finazzo 

13   responded  that  he  “didn’t  think  Aéropostale  would  go  for  it.”  Id. 

14   Nevertheless, in August 1996, Dey incorporated South Bay Apparel, 




       Conefry  testified  pursuant  to  a  non‐prosecution  agreement  with  the 
     6

     Government.  




                                         10
 1   Inc.    South    Bay’s    business     with     Aéropostale      comprised 

 2   approximately 99% of South Bay’s total business from 1996 to 2006.   

 3           In  1998,  Finazzo  started  C&D.  Finazzo  told  Conefry—who 

 4   also  acted  as  South  Bay’s  and  C&D’s  accountant—that  he  formed 

 5   C&D  so  that  he  could  receive  “consulting  fees”  for  directing 

 6   Aéropostale’s  business  to  South  Bay.  Id.  at  1232.  Indeed,  Conefry 

 7   testified that C&D primarily received payments from South Bay.   

 8           Initially,  Finazzo  and  Dey  had  an  informal  agreement 

 9   pursuant to which Finazzo simply told Dey to send funds to C&D. 

10   As  the  South  Bay  supply  business  with  Aéropostale  grew  larger, 

11   Conefry  was  directed  to  split  South  Bay’s  net  profits  nearly  evenly 

12   between  South  Bay—owned  by  Dey—and  C&D—owned  by 

13   Finazzo. Although these payments from South Bay to C&D were not 

14   for actual consulting, Conefry classified them as such on South Bay’s 

15   books.    Id.  at  1234–36.    The  payments  steadily  increased  from 

16   $355,000  in  1998  to  $5,161,550  in  2004.  In  2005,  the  payments  from 




                                           11
 1   South  Bay  to  C&D  totaled  approximately  $13  million,  and  Conefry 

 2   classified them as cost of sales, because $13 million in consulting fees 

 3   “would be a red flag.” Id. at 1236. Conefry testified that, throughout 

 4   this time period, he discussed these payments with Finazzo annually 

 5   during  the  preparation  and  filing  of  Finazzo’s  tax  returns.  When 

 6   Conefry pushed Finazzo to disclose the arrangement to Aéropostale, 

 7   Finazzo responded that “it was too late at this time.” Id. at 1238. In 

 8   response  to  Conefry’s  concern  that  Aéropostale  becoming  a  public 

 9   company  in  2002  could  bring  scrutiny  from  the  Securities  and 

10   Exchange Commission, Finazzo told Conefry “it’s gone along so far 

11   so we will just continue.” Id. at 1240.  

12         Finazzo and Dey also jointly owned the Vertical Line entities. 

13   These entities served as vendors to Aéropostale as well. In addition, 

14   Finazzo  and  Dey  jointly  owned  other  South  Bay  entities,  including 

15   South Bay Sports Plex, South Bay Ticketing, and South Bay Knitting 

16   (the “related South Bay entities”). 




                                         12
 1         Michael  Cunningham—the  Chief  Financial  Officer  of 

 2   Aéropostale during this time period—testified that once Aéropostale 

 3   went  public  in  2002,  Finazzo  was  required  to  regularly  complete 

 4   director and officer (“D&O”) questionnaires and other related‐party 

 5   transaction  documents.  The  D&O  questionnaires  asked  whether 

 6   Finazzo  had  a  significant  ownership  interest  in  any  Aéropostale 

 7   vendor  or  received  money  from  the  vendor.  Finazzo  received 

 8   training  on  multiple  occasions  to  ensure  that  he  understood  his 

 9   responsibility  to  disclose  any  such  interests.  Nevertheless,  Finazzo 

10   stated on these questionnaires that he was not an officer, director, or 

11   partner of any other company; received no bribes or kickbacks from 

12   any  third‐party  vendor;  and  did  not  engage  in  any  related‐party 

13   transactions.   

14                  b. South Bay’s Transactions with Aéropostale 

15         CEO Geiger testified that Aéropostale started using South Bay 

16   as a vendor on Finazzo’s recommendation in either late 1996 or early 




                                         13
 1   1997.  South  Bay  sold  Aéropostale  graphic  T‐shirts  and,  eventually, 

 2   fleeces.  Various  former  and  current  employees  of  Aéropostale 

 3   testified about the complete control Finazzo had over Aéropostale’s 

 4   vendor  selection  and  pricing,  and  his  use  of  that  control  to  direct 

 5   business towards South Bay.  

 6          CFO  Cunningham  testified  that  the  “quantities  of  goods” 

 7   bought  from  particular vendors  needed  to  be  approved  by  Finazzo 

 8   and that Finazzo was “responsible for the overall final price that was 

 9   being  negotiated  with  the  vendors.”  Dey  App’x  at  615.  Edward 

10   Slezak—Aéropostale’s  General  Counsel—stated  that  Finazzo  was 

11   “the number two person” at Aéropostale. Id. at 829. He testified that 

12   Finazzo  “was  responsible  for  all  aspects  of  our  product.”  Id. 

13   “[Finazzo] decided what type of product we would buy, how much 

14   of it, which vendors would manufacture the product, how it looked, 

15   [and] how it was merchandised in our stores.” Id.; see also id. at 857 

16   (“[Finazzo] was the one who directed all of our product placement, 




                                          14
 1   what  we  made,  how  much  we  made,  .  .  .  who  got  the  orders,  who 

 2   made the product.”). 

 3                        i. Graphic T‐Shirt Suppliers 

 4             Regarding  graphic  T‐shirts,  Geiger  testified  that  from  2002 

 5   through  2006  Finazzo  was  the  executive  primarily  responsible  for 

 6   vendors,  vendor  selection,  and  vendor  pricing.  He  also  stated  that 

 7   Finazzo had “the final say” regarding the number of graphic T‐shirts 

 8   ordered by Aéropostale. Dey App’x at 1400–01. 

 9             Cunningham  and  Geiger  both  recounted  that,  in  early  2005, 

10   Geiger recommended to Finazzo that Aéropostale shift 25% of the T‐

11   shirts it was buying from South Bay to overseas vendors in order to 

12   achieve “significant cost savings.” Id. at 639. Geiger believed that, for 

13   certain  “core”  graphic  T‐shirts  with  demand  that  was  easy  to 

14   predict,  Aéropostale  could  accommodate  the  longer  delivery  time 

15   from overseas,7 while taking advantage of lower costs. Id. at 639–40, 



     7    South Bay was located in Calverton, New York.  




                                              15
 1   1384. Geiger estimated that Aéropostale could save $1.50 per T‐shirt 

 2   made  overseas.  Given  the  volume  of  T‐shirts  being  sold, 

 3   Cunningham  estimated  that  this  would  have  saved  Aéropostale  at 

 4   least $5 million, while Geiger estimated savings of $6 million.   

 5         Finazzo initially stated that “he would look into it.” Id. at 640. 

 6   As  the  year  progressed,  Finazzo  became  “agitated”  that  Geiger 

 7   continued to press him on the matter. Id. At one meeting where the 

 8   topic was discussed, Finazzo smacked the table, told Geiger that the 

 9   meeting  was  over,  and  slammed  the  door  shut  as  he  left.  Finazzo 

10   never moved 25% of the graphic T‐shirt business overseas as Geiger 

11   had directed.  

12         Geiger  also  testified  that  Aéropostale’s  profit  margin  on 

13   graphic  T‐shirts  during  the  time  Finazzo  was  the  head  of 

14   merchandising  tended  to  be  less  than  the  profit  margin  of  other 

15   similar  products  Aéropostale  sold.  Geiger  discussed  these  low 

16   margins  at  executive  meetings  attended  by  Finazzo.  On  many 




                                        16
 1   occasions,  Finazzo  would  respond  by  hitting  the  table  with  his 

 2   hands  “and  basically  say[ing]  why  are  people  looking  so  closely  at 

 3   this?”  Id.  at  1381.  Geiger  recalled  that  Finazzo  once  declared  that 

 4   Geiger  “wasn’t  allowed  to  ask  [Finazzo]  any  questions  about 

 5   graphic T‐shirts for a month.” Id. 

 6           Jennifer     Heiser—an        Aéropostale        employee        who 

 7   merchandised  graphic  T‐shirts  and  reported  to  Finazzo—testified 

 8   that  the  graphic  T‐shirt  business  in  particular  “was  [Finazzo’s] 

 9   baby” and that he was involved in that business “a lot more than [he 

10   was involved in] any other department.” Id. at 708. She also testified 

11   that  she  “really  was  not  allowed  to  bring  in  other  manufacturers 

12   [besides  South  Bay].”  Id.  at  707.  Heiser  believed  that  bringing  in 

13   additional  manufacturers  would  allow  Aéropostale  to  obtain  “the 

14   best price and the best quality” because vendors would be forced to 

15   bid against each other for Aéropostale’s business. Id. at 707–08. She 

16   stated  that  she  therefore  tried  to  place  graphic  T‐shirt  orders  with 




                                          17
 1   vendors in Singapore. However, Finazzo “discouraged” Heiser from 

 2   placing orders in Singapore, such that she “really felt that [she] had 

 3   to  put  all  of  [her]  business  with  South  Bay.”  Id.  at  707.  On  one 

 4   occasion,  when  Heiser  pushed  Finazzo  regarding  the  poor  margins 

 5   achieved  by  only  using  South  Bay  for  graphic  T‐shirts,  Finazzo 

 6   “broke a pencil and said, we are using South Bay, end of story.” Id. 

 7   at 718. Heiser ultimately placed 97‐99% of her graphic T‐shirt orders 

 8   with South Bay.   

 9          Heiser  also  testified  that  Jody  Green—an  associate 

10   merchandiser  in  men’s  graphic  T‐shirts—often  challenged  Finazzo 

11   about the pricing of graphic T‐shirts and asked why they could not 

12   use other manufacturers to get a better cost. Finazzo fired Green just 

13   three months after she started working at Aéropostale.  

14          John    DiBarto—Aéropostale’s         Divisional     Merchandising 

15   Manager  for  the  Men’s  Division  at  the  time  of  Finazzo’s  scheme—

16   testified that Finazzo “was responsible for negotiating prices on the 




                                          18
 1   graphic tee products with South Bay.” Id. at 1098. DiBarto stated that 

 2   he did not try to negotiate prices with South Bay “[b]ecause . . . that 

 3   was  [Finazzo’s]  thing.  He  controlled  production.  And  that  was  .  .  . 

 4   his baby from the beginning, so . . . we did whatever he wanted.” Id. 

 5   Similarly, DiBarto never asked for an overall reduction in price from 

 6   South  Bay  “[b]ecause  it  wasn’t  going  to  happen.  .  .  .  Those  were 

 7   variables  that  wouldn’t  change,  because  they  were  [Finazzo’s]  .  .  . 

 8   he’s in charge of that.” Id. at 1128–29.  

 9          When  employees  tried  to  “mess[]  with  [pricing]  a  little  bit,  it 

10   wasn’t  worth  it,  [Finazzo]  would  get  angry.”  Id.  at  1129.  For 

11   instance,  when  DiBarto  asked  Dey  for  a  price  breakdown  of  South 

12   Bay’s T‐shirts by component to compare to another vendor, Finazzo 

13   and Dey yelled at him, saying “we’re not going to do this, why are 

14   you  doing  this,  we’re  not  going  to  do  business  with  anybody  else 

15   but South Bay, don’t waste your time.” Id. at 1132–34. When Finazzo 

16   heard  that  Thomas  Carberry—a  new  employee  working  under 




                                           19
 1   DiBarto—had  questioned  South  Bay’s  costing  structure,  Finazzo 

 2   emailed DiBarto: “John, I would like to let you know that I hear that 

 3   Tom  Carberry  is  talking  about  South  Bay  to  other  people  in  the 

 4   company. I will not tolerate that, and I will be swift in my actions.” 

 5   Id.  at  1144.  In  an  October  21,  2006  email  to  DiBarto  and  others, 

 6   Finazzo summarized his position on using South Bay as the primary 

 7   graphic T‐shirt supplier: “I will not change our vendor structure or 

 8   the way we set up this business and I guess I can make that decision. 

 9   I want South Bay to be the main T‐shirt supplier.” Id. at 1175–76. 

10          Jill Kronenberg—the former head of the Women’s Division at 

11   Aéropostale—testified  that  prior  to  2003,  Aéropostale’s  women’s 

12   graphic T‐shirt business was split between South Bay and a vendor 

13   called Mias, with Mias having the majority of the business. Finazzo 

14   instructed Kronenberg to transfer business from Mias so that South 

15   Bay  would  have  50%  of  the  women’s  graphic  T‐shirt  business. 

16   Finazzo  issued  this  instruction  despite  the  fact  that  the  graphic  T‐




                                          20
 1   shirts  made  by  Mias  were  of  better  quality  and  lower  priced. 

 2   Although  she  did  not  want  to  move  business  away  from  Mias, 

 3   Kronenberg  ultimately  did  so  in  2004  “[b]ecause  it  reached  a  point 

 4   where . . . basically [she] had no choice.” Id. at 994–95. Kronenberg 

 5   voiced  concerns  with  Finazzo  about  the  decision  to  transfer  more 

 6   business to South Bay but was unable to change his mind. 

 7                        ii. Fleece Suppliers 

 8           Megan Lauritano—a senior product manager at Aérospostale 

 9   from 2004 to 2006—testified that, in 2004, Finazzo made the decision 

10   to  expand  Aéropostale’s  use  of  South  Bay  as  a  supplier  to  fleece 

11   products  as  well.8  South  Bay  was  not  a  “known  vendor”  for  fleece 

12   products  at  the  time.  Dey  App’x  at  1958.  Lauritano  testified  that 

13   Finazzo  determined  the  price  and  quantity  of  fleece  orders  with 

14   South Bay.  




     8  At  trial,  Lauritano  was  called  by  the  defense,  but  she  testified  extensively  on 
     cross‐examination about Aéropostale’s use of South Bay as a fleece vendor. 




                                                  21
 1         She  explained  that  South  Bay’s  performance  in  the  fleece 

 2   business in 2004 was poor, including significant delivery delays that 

 3   Aéropostale  did  not  experience  with  other  fleece  vendors. 

 4   Nevertheless,  Finazzo  dictated  that  Aéropostale  continue  buying 

 5   fleece product from South Bay. When Lauritano informed Finazzo in 

 6   2005 that she had done a cost comparison analysis of South Bay and 

 7   other fleece vendors and found that South Bay was not competitive, 

 8   Finazzo nevertheless directed her to place an order with South Bay. 

 9   South  Bay  continued  to  have  delivery  problems  in  2005,  and 

10   Lauritano  proposed  that  South  Bay  give  Aéropostale  discounts  to 

11   account  for  the  markdowns  Aéropostale  was  forced  to  take  on  late 

12   fleece  deliveries.  Finazzo  ultimately  decided  that  South  Bay  would 

13   not be required to discount those products.  

14         Despite  these  problems,  Finazzo  still  directed  placement  of 

15   fleece orders with South Bay in 2006, negotiating the prices himself. 

16   Lauritano testified that South Bay continued to have delivery delays, 




                                        22
 1   “some of them [by] several months.” Id. at 1984. She stated that she 

 2   again  proposed  that  South  Bay  give  Aéropostale  a  discount,  but 

 3   Finazzo decided not to pursue one.   

 4          George  Justin  Meno—a  product  manager  of  men’s  knits  at 

 5   Aéropostale starting in September 2005—estimated that South Bay’s 

 6   “egregious” delivery delays for fleece products in 2005 and 2006 cost 

 7   Aéropostale approximately $1.8 million in lost sales. Id. at 760, 767. 

 8   Because  of  these  delivery  delays,  Meno  suggested  looking  into 

 9   pricing  for  overseas  vendors.  Finazzo  did  not  authorize  this  effort. 

10   When Meno requested discounts from South Bay to compensate for 

11   the  delays,  Finazzo  made  it  clear  that  Meno  “needed  to  back  off  a 

12   little bit from South Bay” and refused to request any discounts. Id. at 

13   766–68. 

14          Similarly,  Jinah  Jung—an  Aéropostale  product  manager—

15   testified  that  she  did  not  want  to  purchase  fleece  products  from 

16   South  Bay  “[b]ecause  their  costs  [were]  always  high  and  their 




                                          23
 1   quality was subpar.” Id. at 1051. Nevertheless, she purchased fleece 

 2   products  from  South  Bay  at  Finazzo’s  direction,  because  Finazzo 

 3   had “the final say” on the orders. Id. at 1052, 1055. On February 14, 

 4   2005, Jung sent Finazzo an email stating that the $6.85 price Finazzo 

 5   agreed upon for a South Bay fleece order was “really high,” and that 

 6   she  “kn[e]w”  she  could  “get  it  for  a  low  $6  range.”  Id.  at  1053.  She 

 7   specifically     noted     that    Aéropostale        “could     have      saved 

 8   approximately $300,000” on the order. Id. Finazzo refused to change 

 9   the  order,  responding:  “Yes,  that  is  the  price  I  agreed  with  [Dey] 

10   on.” Id. at 1055. 

11                    iii. Scope of the Transactions 

12          Aéropostale eventually learned of Finazzo’s and Dey’s scheme 

13   when,  during  an  unrelated  investigation  of  Finazzo’s  conduct, 

14   Aéropostale  discovered  an  August  24,  2006,  email  to  Finazzo  from 

15   his  estate  planning  attorney  that  disclosed  Finazzo’s  ownership 




                                            24
 1   interest in South Bay, the related South Bay entities, and the Vertical 

 2   Lines entities.9 Finazzo was terminated on November 7, 2006.  

 3          Michael  Braconi,  an  FBI  Special  Agent,  testified  that,  overall, 

 4   Aéropostale  paid  South  Bay  and  the  Vertical  Line  entities 

 5   $267,078,261.41  between  June  2002  and  November  2006.  South  Bay, 

 6   in  turn,  paid  C&D—which  was  wholly  owned  by  Finazzo—

 7   $21,223,831.14 during that same time period. South Bay also paid the 

 8   related  South  Bay  entities—which  were  co‐owned  by  Finazzo  and 

 9   Dey—$2,959,520.  Additionally,  South  Bay  paid  the  Vertical  Line 

10   entities—which  were  also  co‐owned  by  Finazzo  and  Dey—

11   $6,174,463.60. Half of South Bay’s payments into those jointly‐owned 

12   entities—equalling  Finazzo’s  share  of  the  companies—amounted  to 

13   $4,566,991.80.  South  Bay’s  total  payments  to  Finazzo  therefore 

14   amounted  to  the  sum  of  South  Bay’s  payments  to  C&D 


     9 Aéropostale was able to see the email between Finazzo and his lawyer because 
     Finazzo  used  the  company’s  email  system  and  had  been  advised  that  the 
     company  email  system  could  be  monitored  and  accessed  by  the  company 
     without permission.  




                                           25
 1   ($21,223,831.14)  and  Finazzo’s  one‐half  share  of  South  Bay’s 

 2   payments to the jointly‐owned entities ($4,566,991.80). Thus, Braconi 

 3   testified  that  South  Bay  paid  Finazzo  $25,790,822.94  in  kickbacks 

 4   between June 2002 and November 2006.10   

 5          In  connection  with  the  mail  fraud  counts,  CFO  Cunningham 

 6   testified that Aéropostale sent fourteen checks via UPS to South Bay 

 7   as  listed  at  Counts  Two  through  Fifteen  of  the  indictment.  In 

 8   connection  with  the  wire  fraud  count,  David  Libenson,  Vice 

 9   President  of  Financial  Operations  at  Aéropostale,  testified  that 

10   Aéropostale  sent  a  wire  transfer  to  South  Bay  as  listed  in  Count 

11   Sixteen of the indictment. These payments were made from June 9, 

12   2005 through November 1, 2006.    




        Although  the  period  of  the  charged  conspiracy  and  wire  and  mail  fraud 
     10

     scheme  was  from  August  1996  to  November  2006,  the  Government  only 
     presented  evidence  through  Special  Agent  Braconi  as  to  the  amount  of  the 
     kickbacks for the period of June 2002 to November 2006. Braconi testified that he 
     did not have access to bank records for South Bay, Vertical Line, or Finazzo for 
     the period before June 2002.  




                                             26
 1                  c. Effect of Related‐Party Transactions on 
 2                      Aéropostale 
 3                       
 4          In  addition  to  the  testimony  regarding  Finazzo’s  steering  of 

 5   business to South Bay, several witnesses testified about the effect of 

 6   these related‐party transactions on Aéropostale’s business.  

 7          CFO  Cunningham  testified  that  it  was  important  for 

 8   Aéropostale  to  know  about  all  related‐party  transactions  involving 

 9   Aéropostale  employees.  He  explained  that  “if  the  employee  is 

10   receiving  a  benefit  [from  a  vendor]  and  if  that  employee  is  also 

11   involved in transacting business with that vendor, the prices that we 

12   pay  may  not  be  the  best  price  or  the  fair  market  value  for  that 

13   product  or  service.”  Dey  App’x  at  601.  Similarly,  General  Counsel 

14   Slezak  testified  that  Aéropostale  wanted  to  know  about  related‐

15   party  transactions  “because  you  want  to  make  sure  that  the 

16   company  is  getting  the  best  possible  deal,  the  best  benefit  of  the 

17   bargain.”  Id.  at  827.  CEO  Geiger  testified  that  related‐party 




                                          27
 1   transactions  “could  easily  reduce  [Aéropostale’s]  profitability  and 

 2   how much money [Aéropostale] made.” Id. at 1415. 

 3          Given  that  Finazzo  was  on  both  sides  of  the  transactions 

 4   between Aéropostale and South Bay, Slezak testified that “[t]here is 

 5   no way that . . . Aéropostale got the benefit of the bargain or got the 

 6   best market prices or got the best . . . engagement with our vendor 

 7   that  we  could  possibly  get.”  Id.  at  858.  He  concluded:  “Honestly,  I 

 8   felt every penny that [Finazzo] ever got from South Bay should have 

 9   been ours.” Id. Similarly, Geiger testified that Finazzo profiting from 

10   South  Bay‐related  vendors  “would  directly  diminish  Aéropostale’s 

11   ability to maximize its profits because monies were going elsewhere 

12   that could have gone to the company.” Id. at 1418. He concluded that 

13   “any  profits  that  [Finazzo]  would  have  gotten,  in  my  mind,  would 

14   have  [otherwise]  accrued  to  the  company[,]  increasing  its 

15   profitability, the value to the shareholders[,] and made Aéropostale 

16   stronger.” Id. at 1423. 




                                          28
 1         2. The Defense Case 

 2         Finazzo called three witnesses at trial: Wade Mosteller, Doris 

 3   Wilshere, and Megan Lauritano.  

 4         Wade  Mosteller—a  retail  management  consultant  whose 

 5   employer had been engaged by Aéropostale in 2004—testified about 

 6   the  importance  of  quick  replenishment  of  stock  to  Aéropostale. 

 7   Mosteller explained that Aéropostale could increase profitability by 

 8   decreasing  the  time  between  when  goods  were  ordered  and  when 

 9   Aéropostale  received  them  in  stores.  Doing  so  would  allow  shirts 

10   that  were  selling  well  to  remain  in  stock  and  continue  selling. 

11   Mosteller  testified  that  South  Bay,  a  local  vendor  in  nearby  Long 

12   Island,  was  able  to  supply  graphic  T‐shirts  to  Aéropostale’s 

13   distribution center on the east coast quicker than an overseas vendor 

14   could.  

15         Doris  Wilshere—the  former  head  of  the  Men’s  Division  and 

16   Women’s  Division  at  Aéropostale—testified  that  South  Bay  was 




                                         29
 1   “exceptional”  as  a  replenishment  vendor.  Dey  App’x  at  1833.  She 

 2   testified  that  South  Bay’s  women’s  graphic  T‐shirts  were  higher 

 3   quality and  had  a  shorter delivery  time  than  those  purchased  from 

 4   Mias—Aéropostale’s  other  major  women’s  graphic  T‐shirt  vendor. 

 5   Wilshere  also  stated  that  South  Bay’s  willingness  to  hold  and  store 

 6   inventory  was  valuable  in  light  of  Aéropostale’s  “fickle”  teenage 

 7   customer  base,  which  often  required  Aéropostale  to  quickly  start 

 8   printing new styles. Id. at 1832, 1836.  

 9          Additionally,  Wilshere  claimed  that  it  was  not  unusual  for 

10   Aéropostale  to  remain  loyal  to  long‐time  vendors  even  when  those 

11   vendors  encountered  production  difficulties  such  as  South  Bay’s 

12   fleece‐product  delivery  delays.  Lauritano—the  Aéropostale  senior 

13   product  manager—also  testified  that  it  was  not  unusual  for 

14   Aéropostale to remain committed to long‐term vendors, even if that 

15   meant paying higher prices.  




                                          30
 1          3. Jury Verdict 

 2          On April 25, 2013, the jury rendered a verdict finding Finazzo 

 3   guilty on all counts. For each count, except the portion of Count One 

 4   concerning Travel Act conspiracy, the verdict sheet asked the jury to 

 5   determine  whether  it  found  Finazzo  guilty  “[o]n  the  basis  of  intent 

 6   to  deprive  Aéropostale  of  money”  and/or  “[o]n  the  basis  of 

 7   Aéropostale’s  right  to  control  use  of  its  assets.”  Dist.  Ct.  Dkt.  No. 

 8   260.  On  the  conspiracy  count,  the  jury  found  Finazzo  guilty  of 

 9   conspiracy  to  commit  mail  fraud  on  the  basis  of  intent  to  deprive 

10   Aéropostale  of  money  and  on  the  basis  of  Aéropostale’s  right  to 

11   control  use  of  its  assets.  It  found  Finazzo  guilty  of  conspiracy  to 

12   commit wire fraud on the basis of Aéropostale’s right to control use 

13   of its assets, but not on the basis of intent to deprive Aéropostale of 

14   money.  On  each  of  the  fourteen  substantive  mail  fraud  counts  and 

15   the  substantive  wire  fraud  count,  the  jury  found  Finazzo  guilty  on 




                                           31
 1   the basis of Aéropostale’s right to control use of its assets, but not on 

 2   the basis of intent to deprive Aéropostale of money.  

 3             Following the trial, Finazzo renewed his motion for judgment 

 4   of acquittal under Federal Rule of Criminal Procedure 29, moved for 

 5   a new trial under Rule 33, and moved to arrest the judgment for lack 

 6   of  jurisdiction  of  the  charged  offense  under  Rule  34.11  The  district 

 7   court denied Finazzo’s motions in a written order dated January 14, 

 8   2014.  

 9        B. Sentencing 

10             On  August  6,  2014,  the  district  court  sentenced  Dey  to  42 

11   months’ imprisonment, followed by three years’ supervised release. 

12   On  August  20,  2014,  the  district  court  sentenced  Finazzo  to  eight 

13   years’  imprisonment  on  each  of  Counts  Two  through  Sixteen  and 

14   five  years’  imprisonment  on  Count  One—all  to  run  concurrently—



       Finazzo did not challenge his conviction on Count One (the conspiracy count) 
     11

     before  the  district  court  and,  as  mentioned  above,  he  does  not  challenge  it  on 
     appeal. Thus, he only challenges his counts of conviction for the substantive mail 
     and wire fraud offenses. 




                                                 32
 1   followed by three years’ supervised release. Pursuant to an August 

 2   1,  2014  Memorandum  and  Order,  the  district  court  imposed  a 

3    $13,690,822.94 restitution order jointly and severally on Finazzo and 

4    Dey. These consolidated appeals followed. 

5                                         DISCUSSION 

 6        A. “Right to Control” Jury Instructions 

 7           Finazzo  challenges  the  district  court’s  “right  to  control”  jury 

 8   instructions  for  the  substantive  mail  and  wire  fraud  counts.12  He 

 9   argues:  (1)  that  the  “right  to  control”  assets  does  not  constitute 

10   “property” under the mail and wire fraud statutes, because it is not 

11   “obtainable,” and (2) that the jury instructions improperly permitted 




     12  The  federal  fraud  statutes  prohibit  the  use  of  the  mails,  18  U.S.C.  §  1341,  or 
     wires, 18 U.S.C. § 1343, in furtherance of “any scheme or artifice to defraud, or 
     for  obtaining  money  or  property  by  means  of  false  or  fraudulent  pretenses, 
     representations,  or  promises.”  “Because  the  mail  fraud  and  the  wire  fraud 
     statutes use the same relevant language, we analyze them the same way.” United 
     States v. Schwartz, 924 F.2d 410, 416 (2d Cir. 1991). The elements of both offenses 
     are: “(1) a scheme to defraud, (2) money or property as the object of the scheme, 
     and (3) use of the mails or wires to further the scheme.” United States v. Binday, 
     804  F.3d  558,  569  (2d  Cir.  2015)  (quoting  Fountain  v.  United States,  357  F.3d  250, 
     255 (2d Cir. 2004)) (internal quotation marks omitted). 




                                                   33
 1   him  to  be  convicted  without  proof  that  he  caused  or  intended  to 

 2   cause harm to Aéropostale.  

 3          We review challenged jury instructions de novo, but will only 

 4   reverse  if  the  instructions,  taken  as  a  whole,  prejudiced  the 

 5   defendant. United States v. Rutigliano, 790 F.3d 389, 401 (2d Cir. 2015). 

 6   “A  jury  instruction  is  erroneous  if  it  misleads  the  jury  as  to  the 

 7   correct legal standard or does not adequately inform the jury on the 

 8   law.”  United  States  v.  Rowland,  826  F.3d  100,  115  (2d  Cir.  2016) 

 9   (quoting  United  States  v.  Roy,  783  F.3d  418,  420  (2d  Cir.  2015)  (per 

10   curiam)) (internal quotation marks omitted).  

11          1. “Obtainable” Property 

12          Relying  on  Sekhar  v.  United  States,  133  S.  Ct.  2720  (2013), 

13   Finazzo  contends  that  the  district  court’s  “right  to  control”  jury 

14   instructions  were  erroneous  because  the  district  court  failed  to 

15   instruct the jury that the property sought through the fraud must be 

16   “obtainable”  to  satisfy  the  mail  and  wire  fraud  statutes.  He  argues 




                                           34
 1   that  his  mail  and  wire  fraud  convictions  must  therefore  be  vacated 

 2   because  Aéropostale’s  right  to  control  its  assets  is  not  “obtainable” 

 3   property.  See  Finazzo  Br.  at  62  (“Because  Aéropostale’s  decision 

 4   making,  its  corporate  governance,  was  not  property  that  could  be 

 5   obtained  by  Mr.  Finazzo,  his  wire/mail  fraud  convictions  must  be 

 6   vacated.”). We reject his argument and hold that the mail and wire 

 7   fraud statutes do not require that the property involved in the fraud 

 8   be “obtainable.” 

 9          In  Scheidler  v.  National  Organization  for  Women,  Inc.,  537  U.S. 

10   393  (2003),  respondents  brought  a  class  action  suit  alleging  that 

11   petitioners—abortion  opponents  who  attempted  to  shut  down 

12   health‐care clinics that performed abortions—committed Hobbs Act 

13   extortion. Id. at 397–98. Under the Hobbs Act, “extortion” is defined 

14   as  “the  obtaining  of  property  from  another,  with  his  consent,  induced 

15   by  wrongful  use  of  actual  or  threatened  force,  violence,  or  fear,  or 

16   under  color  of  official  right.”  18  U.S.C.  §  1951(b)(2)  (emphasis 




                                           35
 1   added).  The  Supreme  Court  ruled  that  the  Hobbs  Act  “require[s] 

 2   that a  person  must ‘obtain’  property  from  another  party  to commit 

 3   extortion.” Id. at 404. Because petitioners “did not obtain or attempt 

 4   to obtain property from respondents” by protesting abortion clinics, 

 5   the Court concluded that they did not commit Hobbs Act extortion. 

 6   Id. at 409. 

 7          In  Porcelli  v.  United  States,  404  F.3d  157  (2d  Cir.  2005),  the 

 8   appellant—an  operator  of  multiple  gas  stations  who  devised  a 

 9   scheme  to  avoid  paying  New  York  state  sales  tax  on  his  gasoline 

10   sales,  see  id.  at  158—invoked  Scheidler,  arguing  that  his  mail  fraud 

11   conviction should be vacated because the mail fraud statute “should 

12   . . . be construed in pari materia with the Hobbs Act, to require as an 

13   element  of  the  crime,  that  Appellant actually  obtained  or  sought to 

14   obtain  money  or  property,”  id.  at  161.  He  claimed  that  since  he 

15   already  possessed  the  property  he  was  convicted  of  scheming  to 

16   acquire, “obtaining” that property was impossible. Id. at 161–62. We 




                                           36
 1   rejected the appellant’s argument. We noted that “[a]lthough written 

 2   in  the  disjunctive,  the  mail  [and  wire]  fraud  statute[s]  do[]  not 

 3   criminalize  two  separate  acts.”  Id.  at  162.  Instead,  the  statute  is 

 4   interpreted  to  criminalize  any  scheme  or  artifice  for  obtaining 

 5   money  or  property.  Id.  However,  we  ruled  that  a  “defendant  does 

 6   not  need  to  literally  ‘obtain’  money  or  property  to  violate  the 

 7   statute[s].”  Id.  “The  fact  that  the  Hobbs  Act  and  the  mail  and  wire 

 8   fraud  statutes  contain  the  word  ‘obtain’  does  not  necessitate 

 9   imposing  Scheidler’s  construction  of  a  wholly  separate  statute  onto 

10   this  Court’s  pre‐existing  construction  of  the  mail  fraud  statute.”  Id. 

11   Thus,  we  rejected  the  appellant’s  argument  that  the  mail  fraud 

12   statute  requires  that  defendants  obtain  or  seek  to  obtain  money  or 

13   property. Id.  

14          This  view  has  been  endorsed  by  our  sister  circuits.  For 

15   instance, in United States v. Welch, 327 F.3d 1081 (10th Cir. 2003), the 

16   Tenth Circuit specifically stated that “[i]n contrast to the Hobbs Act, 




                                           37
 1   neither  the  mail  nor  wire  fraud  statute  requires  that  a  defendant 

 2   ‘obtain’  property  before  violating  the  statute.”  Id.  at  1108  n.27.  In 

 3   United  States  v.  Hedaithy,  392  F.3d  580  (3d  Cir.  2004),  the  Third 

 4   Circuit rejected defendants’ argument that “any violation of the mail 

 5   fraud  statute  must  involve  a  scheme  for  obtaining  the  victim’s 

 6   property.” Id. at 602. The Court reasoned that the mail fraud statute 

 7   “was . . . intended to cover any scheme or artifice to defraud one of 

 8   his money or property, including [but not limited to] any scheme for 

 9   obtaining  money  or  property  by  means  of  false  or  fraudulent 

10   promises.”  Id.  (alterations  and  internal  quotation  marks  omitted). 

11   The  Court  distinguished  Scheidler,  pointing  out  that  “[u]nlike  the 

12   mail  fraud  statute,  the  Hobbs  Act  expressly  requires  the 

13   Government  to  prove  that  the  defendant  ‘obtain[ed]  property  from 

14   another.’”  Id.  at  n.21  (quoting  18  U.S.C.  §  1951(b)(2)).  Similarly,  in 

15   United  States  v.  Kincaid‐Chauncey,  556  F.3d  923  (9th  Cir.  2009), 

16   abrogated  on  other  grounds  by  Skilling  v.  United  States,  561  U.S.  358 




                                           38
 1   (2010),  the  Ninth  Circuit  stated  that  “[f]raud  to  obtain  property  is 

 2   one  means  of  violating  [18  U.S.C.]  § 1343,  but  it  is  not  the  only 

 3   means for doing so.” Id. at 941. 

 4          Subsequently,  in  Sekhar,  the  Supreme  Court  applied  Scheidler 

 5   and  held  that  Hobbs  Act  extortion  requires  that  the  extorted 

 6   property be “obtainable.” 133 S. Ct. at 2726. In Sekhar, the defendant 

 7   threatened  to  disclose  information  about  an  alleged  affair  by  the 

 8   New York Comptroller’s general counsel unless the general counsel 

 9   recommended  that  the  Comptroller  invest  in  the  defendant’s 

10   investment  fund.  Id.  at  2723.  The  defendant  was  convicted  of 

11   attempted  Hobbs  Act  extortion.  Id.  Quoting  Scheidler,  the  Court 

12   stated  that  “[o]btaining  property  requires  ‘not  only  the  deprivation 

13   but  also  the  acquisition  of  property.’”  Id.  at  2725 (quoting Scheidler, 

14   537  U.S. at  404).  The  Court  concluded that “[t]he  property extorted 

15   must  therefore  be  transferable—that  is,  capable  of  passing  from  one 

16   person  to  another.”  Id.  Applying  this  interpretation  of  the  statute, 




                                           39
 1   the  Court  held  that  the  property  right  at  issue—a  positive 

 2   recommendation by the general counsel to invest in the defendant’s 

 3   fund—was  not  “obtainable”  and  therefore  vacated  the  defendant’s 

 4   extortion conviction. Id. at 2727. 

 5           Finazzo argues that Sekhar should be extended to the mail and 

 6   wire fraud statutes to require that defrauded property be obtainable, 

 7   and  that  under  such  an  interpretation  his  mail  and  wire  fraud 

 8   convictions  cannot  stand.  We  reject  this  argument.13  Sekhar’s 

 9   conclusion  that  Hobbs  Act  property  must  be  obtainable  expressly 

10   rested on the fact that Hobbs Act extortion requires “the acquisition 

11   of  property.”  133  S.  Ct.  at  2725.  Having  ruled  in  Porcelli  that,  in 

12   contrast  to  the  Hobbs  Act  extortion  provision,  the  mail  and  wire 

13   fraud statutes do not require a defendant to obtain or seek to obtain 




     13  Indeed,  we  have  already  rejected  Sekhar’s  application  to  the  mail  and  wire 
     fraud statutes in a summary order. See United States v. Clark, 593 F. App’x 53, 54 
     n.1 (2d Cir. 2014) (summary order) (“Clark’s reliance on Sekhar . . . is misplaced. 
     There,  the  Supreme  Court  analyzed  the  scope  of  the  concept  of  ‘property’  for 
     purposes of the Hobbs Act, not the wire fraud statute.”).  




                                                40
1   property, we reject Finazzo’s attempt to extend Sekhar’s obtainability 

2   requirement to the mail and wire fraud statutes.14 

3           2. Scope of the “Right to Control”  

4           Finazzo  also  argues  that  the  “right  to  control”  jury 

5   instructions  permitted  him  to  be  convicted  without  causing  or 

6   intending  to  cause  cognizable  harm  under  the  mail  and  wire  fraud 


    14  In  an  effort  to  apply  Sekhar’s  holding  to  the  mail  and  wire  fraud  statutes, 
    Finazzo points to Sekhar’s mention of Cleveland v. United States, 531 U.S. 12 (2000), 
    a  mail‐fraud  case.  See  Sekhar,  133  S.  Ct.  at  2727.  However,  Cleveland  did  not 
    concern  an  “obtainability”  requirement.  Instead,  the  Cleveland  Court  addressed 
    the definition of “property.” See 531 U.S. at 15. The Court concluded that § 1341 
    “requires the object of the fraud to be ‘property’ in the victim’s hands.” Id. at 26. 
    Since  a  Louisiana  video‐poker  license  was  not  “property”  of  the  state  before  it 
    was issued, defrauding Louisiana to obtain such a license did not constitute mail 
    fraud.  See  id.  at  20–27.  Requiring  that  the  object  of  the  fraud  be  property  of  the 
    victim  is  separate  from  requiring  that  it  be  obtainable  by  the  defendant.  See 
    Hedaithy,  392  F.3d  at  602  (“[T]he  [Cleveland]  Court  was  not  setting  out  a 
    requirement  that  a  mail  fraud  scheme  must  be  designed  to  ‘obtain’  property. 
    Rather,  .  .  .  the  Court[]  conclu[ded]  that  a  victim  has  been  defrauded  of 
    ‘property,’  within  the  meaning  of  the  mail  fraud  statute,  only  if  that  which  the 
    victim was defrauded of is something that constitutes ‘property’ in the hands of 
    the victim.”). Since Cleveland does not relate to an obtainability requirement, we 
    decline  to  construe  Sekhar’s  reference  to  Cleveland  as  an  extension  of  Sekhar’s 
    obtainability  holding  to  the  mail  and  wire  fraud  statutes.  Rather,  we  read  the 
    Court’s  use  of  Cleveland  to  merely  support  its  explanation  of  why  the 
    Government in Sekhar only “expend[ed] minuscule effort” defending the verdict 
    form’s  definition  of  the  property  extorted:  the  verdict  form’s  definition  of  the 
    extorted  property—“the  General  Counsel’s  recommendation  to  approve  the 
    Commitment”—likely did not constitute property of the State. Sekhar, 133 S. Ct. 
    at 2727 (internal quotation marks omitted). 




                                                   41
 1   statutes, because the instructions erroneously described the “money 

 2   or property” element.15  

 3            In  relevant  part,  the  district  court  instructed  the  jury 

 4   that: 

 5            [I]n  order  to  prove  a  scheme  to  defraud,  the 
 6            government  must  prove  that  the  alleged  scheme 
 7            contemplated depriving another of money or property. 
 8            Property  includes  intangible  interests  such  as  the  right 
 9            to control the use of one’s assets. This interest is injured 
10            when  a  victim  is  deprived  of  potentially  valuable 

     15  The  parties  discuss  the  question  of  whether  the  jury  instructions  allowed 
     conviction under the “right to control” theory without harm or intent to harm as 
     relating  to  both  (1)  the  “materiality”  of  one’s  property  rights  under  a  right‐to‐
     control  theory,  and  (2)  the  fraudulent‐intent  requirement  under  the  “scheme  to 
     defraud” element. In United States v. Mittelstaedt, 31 F.3d 1208 (2d Cir. 1994), we 
     framed  the  harm  requirement  under  a  “right  to  control”  theory  as  being 
     governed by the extent of the “money or property” element of the mail and wire 
     fraud  statutes.  See  id.  at  1216–18.  As  discussed  infra,  we  indicated  that,  to 
     constitute “property,” the deprivation of the right to control one’s assets must be 
     “material,”  which  requires  that  the  deprivation  “can  or  does  result  in  some 
     tangible  harm.”  Id.  at  1217.  We  have  also  discussed  the  requisite  harm  under  a 
     “right to control” theory as being a question of fraudulent intent, requiring that 
     defendants contemplated some actual, cognizable harm or injury to their victims. 
     See, e.g., Binday, 804 F.3d at 569–70; United States v. Rossomando, 144 F.3d 197, 201 
     n.5 (2d Cir. 1998). Although analyzed in the context of different elements, these 
     inquiries  contemplate  the  same  underlying  issue  in  this  case—whether  the  jury 
     instructions  allowed  the  jury  to  convict  Finazzo  without  proof  that  the  scheme 
     harmed  or  could  have  harmed  Aéropostale.  We  believe  the  issue  in  this  case  is 
     best  understood  as  a  question  of  whether  Aéropostale’s  property  rights  were 
     implicated.  Therefore,  we  analyze  it  under  the  “money  or  property”  element, 
     while still applying our decisions under the fraudulent‐intent requirement. 




                                                 42
 1         economic  information  it  would  consider  valuable  in 
 2         deciding how to use its assets. 
 3          
 4         . . .  
 5          
 6         To act with “intent to defraud” means to act knowingly 
 7         and  with the  specific  intent to  deceive,  for  the  purpose 
 8         of causing some financial or property loss to another. 
 9          
10   Finazzo  App’x  at  97–98.  These  instructions  are  consistent  with  our 

11   prior decisions and therefore not erroneous. 

12          In United States v. Wallach, 935 F.2d 445 (2d Cir. 1991), we first 

13   addressed the extent of the “right to control” aspect of mail fraud. Id. 

14   at  462–63.  We  explained  that  “application  of  the  [right  to  control] 

15   theory  is  predicated  on  a  showing  that  some  person  or  entity  has 

16   been  deprived  of  potentially  valuable  economic  information.”  Id. 

17   “Thus,  the  withholding  or  inaccurate  reporting  of  information  that 

18   could impact on economic decisions can provide the basis for a mail 

19   fraud prosecution.” Id. at 463.  

20          We considered the “right to control” further in United States v. 

21   Mittelstaedt, 31 F.3d 1208 (2d Cir. 1994). In Mittelstaedt, the defendant 




                                          43
 1   served  as  a  consulting  engineer  for  two  Long  Island  communities. 

 2   Id.  at  1210.  He  used  his  position  to  influence  the  town  planning 

 3   boards  with  respect  to  real  estate  projects  in  which  he  had  an 

 4   undisclosed  interest.  Id.  at  1211.  He  was  charged  with  mail  fraud, 

 5   and  the  district  court  instructed  the  jury  that  “the  right  to  material 

 6   information  concerning  the  expenditure  of  public  monies[]  is  a 

 7   property right, intangible though it is, and it is included in the mail 

 8   fraud statute.” Id. at 1216. The defendant contended that the district 

 9   court  erred  in  refusing  to  give  a  proposed  charge  that  the 

10   undisclosed  information  must  have  “placed  the  Village  at  an[] 

11   economic disadvantage . . . [in other words,] . . . such hidden interest 

12   [must have] caused the Village to purchase the property at a higher 

13   cost  than  it  would  have  otherwise  paid.”  Id.  at  1216–17  (internal 

14   quotation  marks  omitted).  The  Government  contended  that  it  did 

15   not matter whether the towns would have suffered economic loss if 

16   the  scheme  had  been  successful  “because  the  loss  of  the  ‘right  to 




                                            44
1   control’  the  expenditure  of  public  funds,  through  the  loss  of  the 

2   ability  to  make  a  fully  informed  decision,  is  sufficient  to  constitute 

3   mail fraud.” Id. at 1217.  

4           We  disagreed  with  the  Government  and  ruled  that  “[w]here 

5   an  individual  standing  in  a  fiduciary  relation  to  another  conceals 

6   material information that the fiduciary is legally obliged to disclose, 

7   that  non‐disclosure  does  not  give  rise  to  mail  fraud  liability  unless 

8   the omission can or does result in some tangible harm.”16 Id. To give 




    16 It is important to note that the concept of “materiality” discussed in Mittelstaedt 
    is distinct from the separate requirement under the mail and wire fraud statutes 
    that the defendant’s misrepresentations be material. See United States v. Autuori, 
    212  F.3d  105,  115  (2d  Cir.  2000)  (listing  “the  materiality  of  the 
    misrepresentations”  as  a  separate  requirement  under  the  “scheme  to  defraud” 
    element). “In general, a false statement is material if it has a natural tendency to 
    influence, or is capable  of influencing, the decision of the decisionmaking body 
    to  which  it  was  addressed.”  United  States  v.  Corsey,  723  F.3d  366,  373  (2d  Cir. 
    2013) (per curiam) (quoting Neder v. United States, 527 U.S. 1, 16 (1999)) (internal 
    quotation  marks  and  brackets  omitted).  The  question  of  whether  a  defendant’s 
    misrepresentation  was  capable  of  influencing  a  decisionmaker  should  not  be 
    conflated  with  Mittelstaedt’s  requirement  that  that  misrepresentation  be  capable 
    of  resulting  in  “tangible  harm.”  31  F.3d  at  1217.  It  is  certainly  possible  for  a 
    misrepresentation  to  influence  decisionmaking  in  a  manner  that  nevertheless 
    does  not  produce  tangible  harm.  In  fact,  Mittelstaedt  specifically  held  that  its 
    “materiality”  requirement  is  not  necessarily  satisfied  where  a  misrepresentation 
    influences  a  decisionmaker.  See  id.  (“[L]ack  of  information  that  might  have  an 




                                                 45
 1   rise  to  liability,  “the  information  withheld  either  must  be  of  some 

 2   independent  value  or  must  bear  on  the  ultimate  value  of  the 

 3   transaction.”  Id.  Thus,  “lack  of  information  that  might  have  an 

 4   impact on the decision regarding where government money is spent, 

 5   without  more,  is  not  a  tangible  harm  and  therefore  does  not 

 6   constitute a deprivation of section 1341 ‘property.’” Id. Rather, “[t]o 

 7   convict,  the  government  had  to  establish  that  the  omission  caused 

 8   (or was intended to cause) actual harm to the village of a pecuniary 

 9   nature  or  that  the  village  could  have  negotiated  a  better  deal  for 

10   itself  if  it had  not  been  deceived.”  Id. Therefore,  we  concluded that 

11   the  jury  instructions  were  erroneous  because  they  could  have 

12   supported a conviction for a mere breach of fiduciary duty that did 

13   not cause tangible harm. Id. at 1218. 

14          In  subsequent  cases,  we  further  examined  jury  instructions 

15   describing  the  scope  of  the  “right  to  control”  property  under  the 



     impact on the decision regarding where . . . money is spent, without more, is not 
     a tangible harm.”). 




                                            46
 1   mail and wire fraud statutes. For example, in United States v. Dinome, 

 2   86 F.3d 277 (2d Cir. 1996), the defendant was charged with mail and 

 3   wire fraud in connection with falsely stating his income to a bank to 

 4   obtain a mortgage. Id. at 278–79. The district court instructed the jury 

 5   that:  “Under  the  mail  fraud  statute,  the  definition  of  property 

 6   includes intangible property interests such as the right to control the 

 7   use  of  one’s  own  assets.  This  interest  is  injured  when  a  person  is 

 8   deprived  of  information  he  would  consider  valuable  in  deciding  how  to 

 9   use  his  assets.”  Id.  at  284.  Notably,  we  stated  that  that  instruction 

10   “might be deemed facially at odds with the Mittelstaedt formulation 

11   that ‘lack of information that might have an impact on the decision 

12   regarding  where  [the  defrauded  party’s]  money  is  spent,  without 

13   more,  is  not  a  tangible  harm  and  therefore  does  not  constitute  a 

14   deprivation of section 1341 “property.”’” Id. (quoting Mittelstaedt, 31 

15   F.3d at 1217). Nevertheless, we upheld the jury instructions because, 

16   under  the  facts  of  that  case,  we  did  not  believe  the  instructions 




                                           47
 1   prejudiced  the  defendant  since  the  information  withheld  from  the 

 2   bank “significantly diminished the ultimate value of the [mortgage] 

 3   transaction to the bank.”17 Id. (internal quotation marks omitted). 

 4           In  a  summary  order,  United  States  v.  Viloski,  557  F.  App’x  28 

 5   (2d  Cir.  2014)  (summary  order),  we  more  recently  reviewed  the 

 6   requirements  to  support  a  conviction  under  the  “right  to  control” 

 7   theory  of  mail  and  wire  fraud.  In  Viloski,  the  defendant  acted  as  a 

 8   broker  and  consultant  for  development  projects  of  Dick’s  Sporting 

 9   Goods,  and  passed  on  portions  of  his  consulting  fee  to  a  Dick’s 

10   employee as kickbacks for directing the business from Dick’s to the 

11   defendant.  Id.  at  31.  On  appeal,  the  defendant  argued  that  the 

12   indictment  charging  him  with  fraud  did  not  adequately  allege  a 

13   violation  of  the  right  to  control  assets.  Id.  at  32–33.  The  indictment 

       In a footnote in a summary order, United States v. Levis, 488 F. App’x 481 (2d 
     17

     Cir.  2012)  (summary  order),  we  cast  doubt  on  the  continued  applicability  of 
     Mittelstaedt,  citing  Dinome  as  an  example  of  a  case  in  which  we  had  “limited 
     [Mittelstaedt] to its compelling factual setting.” Id. at 486 n.2. However, Dinome’s 
     holding  does  not  call  into  question  the  applicability  of  Mittelstaedt’s  tangible 
     harm requirement. Instead, Dinome merely held that, even if the jury instruction 
     violated Mittelstaedt, the defendant could not demonstrate prejudice on the facts 
     of that case. See Dinome, 86 F.3d at 284. 




                                                48
 1   alleged  that  the  object  of  the  defendant’s  scheme  was  “to  obtain 

 2   money  and  property,  and  to  deprive  Dick’s  of  potentially  valuable 

 3   information  that  could  impact  on  its  economic  decisions.”  Id.  at  33 

 4   (internal  quotation  marks  omitted).  We  rejected  the  defendant’s 

 5   argument,  explaining  that  “[t]he  deprivation  of  information  that 

 6   affects economic decisions is precisely the type of situation in which 

 7   we  have  approved  [the  right  to  control]  theory.”  Id.  The  defendant 

 8   also challenged the district court’s jury instructions on the “right to 

 9   control.”  The  district  court  instructed  the  jury  that  it  could  find 

10   deprivation  of  property  “if  [it  found]  beyond  a  reasonable  doubt 

11   that  an  employee  or  officer  of  Dick’s  either  failed  to  disclose  or 

12   inaccurately reported economically material information that the officer 

13   or  employee  had  reason  to  believe  would  have  caused  Dick’s  to 

14   change  its  business  conduct.”  Id.  at  34  (internal  quotation  marks 

15   omitted). We upheld that instruction, ruling that “[t]he requirement 

16   that  the  information  be  economically  material  avoids  the 




                                          49
 1   Mittelsta[e]dt  problem  of  deprivation  of  information  that  could  not 

 2   lead  to  tangible  harm.”  Id.  We  also  held  that  there  was  sufficient 

 3   evidence  to  satisfy  the  tangible‐harm  requirement:  “[T]he 

 4   deprivation of information regarding . . . kickbacks was material and 

 5   potentially could result in tangible harm because Dick’s could have 

 6   negotiated better deals for itself.” Id.   

 7          In  United  States  v.  Binday,  804  F.3d  558  (2d  Cir.  2015),  the 

 8   defendants fraudulently applied for life insurance policies on “straw 

 9   insureds”  by  claiming  that  the  policies  were  being  obtained  for 

10   legitimate estate‐planning purposes, but instead sold the policies to 

11   investors. Id. at 564–67. The jury instructions stated that “the loss of 

12   the  right  to  control  money  or  property  constitutes  deprivation  of 

13   money  or  property  only  when  the  scheme,  if  it  were  to  succeed, 

14   would  result  in  economic  harm  to  the  victim.”  Id.  at  581.  The 

15   instruction  further  clarified:  “If  all  the  government  proves  is  that 

16   under  the  scheme  the  insurance  companies  would  enter  into 




                                          50
 1   transactions  that  they  otherwise  would  not  have  entered  into, 

 2   without  proving  that  the  ostensible  victims  would  thereby  have 

 3   suffered  some  economic  harm,  then  the  government  will  not  have 

 4   met  its  burden  of  proof.”  Id.  The  defendants  claimed  that  the  jury 

 5   instructions  permitted  conviction  on  a  “right  to  control”  theory 

 6   absent  a  showing  of  cognizable  harm.  Id.  at  581–82.  We  had  no 

 7   difficulty  rejecting  that  argument,  reasoning  that  the  charge 

 8   “directly  explained”  that  conviction  required  the  government  to 

 9   prove  cognizable  harm  to  the  insurers  through  deprivation  of 

10   information that was of economic consequence. Id. at 570, 582. 

11          The    common        thread     of    these    decisions    is    that 

12   misrepresentations or non‐disclosure of information cannot support 

13   a  conviction  under  the  “right  to  control”  theory  unless  those 

14   misrepresentations  or  non‐disclosures  can  or  do  result  in  tangible 

15   economic  harm.  This  economic  harm  can  be  manifested  directly—

16   such  as  by  increasing  the  price  the  victim  paid  for  a  good—or 




                                           51
 1   indirectly—such  as  by  providing  the  victim  with  lower‐quality 

 2   goods than it otherwise could have received. See Mittelstaedt, 31 F.3d 

 3   at  1217  (“[T]he  government  had  to  establish  that  the  omission 

 4   caused  (or  was  intended  to  cause)  actual  harm  to  the  [victim]  of  a 

 5   pecuniary nature or that the [victim] could have negotiated a better 

 6   deal for itself if it had not been deceived.”); United States v. Schwartz, 

 7   924 F.2d 410, 420–21 (2d Cir. 1991) (affirming wire fraud convictions 

 8   for misrepresentations to seller that night‐vision goggles would not 

 9   be used illegally, even though the seller suffered no direct pecuniary 

10   harm,  in  part  because  the  use  of  the  night‐vision  goggles to  violate 

11   arms  export  laws  cost  the  seller  “good  will”).  However,  not  every 

12   non‐disclosure  or  misrepresentation  that  could  affect  someone’s 

13   decision of how to use his or her assets is sufficient to support a mail 

14   or  wire  fraud  conviction.  See  Mittelstaedt,  31  F.3d  at  1217.  The 

15   fraudulent scheme must implicate tangible economic harm.18 



       To illustrate these distinctions, consider a scenario in which a clothing retailer 
     18

     does business with a supplier, and the supplier misrepresents its identity to the 




                                             52
1           We  are  satisfied  that  the  district  court’s  jury  instructions 

2   adequately conveyed the scope of the “right to control” theory. The 

3   district  court  informed  the  jury  that  the  “right  to  control”  one’s 

4   assets  is  injured “when  a victim  is deprived  of  potentially valuable 

5   economic information it would consider valuable in deciding how to 

6   use  its  assets.”  Finazzo  App’x  at  98.  Depriving  a  victim  of 

7   “potentially  valuable”  information  necessarily  creates  a  risk  of 

8   tangible  economic  harm.  See  Black’s  Law  Dictionary  1784  (10th  ed. 

    retailer. The nature of this misrepresentation determines whether it is actionable 
    under  the  “right  to  control”  theory.  Let  us  assume  that  the  supplier  falsely 
    represents  itself  as  a  different,  well‐established  supplier  with  a  reputation  for 
    high‐quality goods. Due to this misrepresentation, the supplier is able to charge 
    the  retailer  higher  prices  for  its  goods  than  it  otherwise  could  have  charged.  In 
    this  case,  the  “right  to  control”  theory  is  implicated  because  the  seller’s 
    misrepresentation resulted in economic harm to the retailer, in the form of higher 
    prices. Consider, instead, a situation in which the supplier is known to use child 
    labor and misrepresents its identity to conceal that fact from the retailer, who has 
    pledged  not  to  transact  with  the  supplier  in  order  to  avoid  angering  its 
    customers.  The  “right  to  control”  theory  may  be  implicated  if  the  Government 
    can  prove  that  the  reputational  harm  to  the  retailer  caused  by  the 
    misrepresentation  could  lead  or  did  lead  to  economic  losses.  However,  what  if 
    the  supplier  misrepresents  its  identity  merely  because  the  retailer’s  board  of 
    directors  has  agreed  not  to  transact  business  with  the  supplier  due  to  inter‐
    personal animus? In that situation, the Government would likely be able to easily 
    prove that the supplier’s misrepresentation affected the retailer’s decisionmaking 
    on how to use its assets. However, since the misrepresentation does not seem to 
    implicate  tangible  economic  harm  to  the  retailer,  the  “right  to  control”  theory 
    would not be applicable.  




                                                 53
 1   2014)  (defining  “valuable”  as  “[w]orth  a  good  price”  or  “having 

 2   financial  or  market  value”);  Merriam‐Webster’s  Collegiate 

 3   Dictionary  1305  (10th  ed.  1997)  (defining  “valuable”  as  “having 

 4   monetary  value”).  Therefore,  by  requiring  the  jury  to  find  that 

 5   Aéropostale  was  deprived  of  “potentially  valuable  economic 

 6   information,”  the  jury  instructions  adequately  conveyed  the 

 7   requirement that the deprivation of the right to control assets must 

 8   be capable of creating tangible economic harm.  

 9         Moreover,  we  have  repeatedly  used  the  phrase  “potentially 

10   valuable  economic  information”  to  describe  the  scope  of  the  “right 

11   to  control”  theory.  In  Wallach,  we  stated  that  “application  of  the 

12   [right to control] theory is predicated on a showing that some person 

13   or  entity  has  been  deprived  of  potentially  valuable  economic 

14   information.” 935 F.2d at 462–63. We used this same language again 

15   in United States v. D’Amato, 39 F.3d 1249, 1257 (2d Cir. 1994) (“Th[e] 

16   [right to control] theory is predicated on a showing that some person 




                                         54
 1   or  entity  has  been  deprived  of  potentially  valuable  economic 

 2   information.”  (quoting  Wallach,  935  F.2d  at  462–63)  (internal 

 3   quotation marks omitted)), and in Dinome, 86 F.3d at 283 (“This right 

 4   to  control  theory  is  predicated  on  a  showing  that  some  person  or 

 5   entity  has  been  deprived  of  potentially  valuable  economic 

 6   information.” (quoting D’Amato, 39 F.3d at 1257) (internal quotation 

 7   marks omitted)); see also United States v. Tagliaferri, 648 F. App’x 99, 

 8   103  (2d  Cir.  2016)  (summary  order);  Viloski,  557  F.  App’x  at  32–33; 

 9   United States v. Levis, 488 F. App’x 481, 485 (2d Cir. 2012) (summary 

10   order). Most recently, in Binday, we used this language in describing 

11   in  detail  the  scope  of  the  “right  to  control”  theory.  804  F.3d  at  570. 

12   We explained that “[i]t is not sufficient . . . to show merely that the 

13   victim  would  not  have  entered  into  a  discretionary  economic 

14   transaction  but  for  the  defendant’s  misrepresentations.”  Id.  “The 

15   ‘right  to  control  one’s  assets’  does  not  render  every  transaction 

16   induced by deceit actionable under the mail and wire fraud statutes. 




                                             55
 1   Rather,  the  deceit  must  deprive  the  victim  ‘of  potentially  valuable 

 2   economic information.’” Id.  

 3          Furthermore, the jury instructions in this case closely track the 

 4   jury  instructions  in  Viloski—which  we  upheld—far  more  than  they 

 5   track  the  jury  instructions  in  Dinome—with  which  we  had  more 

 6   difficulty.  In  Dinome,  the  jury  instructions  stated  that  the  “right  to 

 7   control”  is  injured  when  a  person  is  deprived  of  “information  he 

 8   would consider valuable in deciding how to use his assets.” Dinome, 

 9   86  F.3d  at  280.  We  concluded  that  that  instruction  might  have 

10   vitiated  Mittelstaedt’s  tangible‐harm  requirement.  Id.  at  284.  In 

11   contrast, the jury instructions in Viloski required that Dick’s Sporting 

12   Goods  be  deprived  of  “economically  material  information  that  the 

13   officer or employee had reason to believe would have caused Dick’s 

14   to  change  its  business  conduct.”  557  F.  App’x  at  34  (emphasis 

15   omitted).  We  specifically  stated  that  the  “requirement  that  the 

16   information be economically material” rendered the jury instruction 




                                           56
1   proper  under  Mittelstaedt.  Id.  Similarly,  requiring  that  a  victim  be 

2   deprived  of  “potentially  valuable  economic  information”—rather 

3   than  merely  “information,”  as  in  Dinome—distinguishes  this  case 

4   from  Dinome,  especially where  the added  language  is  so  frequently 

5   used  by  this  Court  to  describe  the  “right  to  control”  theory’s 

6   tangible‐harm requirement.19 




    19  Finazzo  also  argues  that  the  jury  instructions  were  erroneous  because  they 
    allowed  conviction  if  Finazzo  “intended  to  deprive  Aéropostale  of  information 
    that  Aéropostale  would  subjectively  consider  valuable  in  its  decision  making.” 
    Finazzo Br. at 57 (emphasis added). We have not decided whether Mittelstaedt’s 
    tangible‐harm requirement requires objective harm, or whether subjective harm 
    to the victim would suffice. However, we cast doubt on the jury instructions in 
    Dinome,  which  merely  referenced  the  victim’s  subjective  valuation  of  the 
    deprived  information.  See  Dinome,  86  F.3d  at  284  (stating  that  jury  instructions 
    that  provided  that  someone’s  right  to  control  property  is  injured  when  he  is 
    “deprived of information he would consider valuable in deciding how to use his 
    assets” might be deemed “facially at odds with the Mittelstaedt formulation”). We 
    need  not  decide  here  whether  Mittelstaedt’s  tangible‐harm  requirement  is  only 
    satisfied  by  objective  harm,  because,  assuming  arguendo  that  it  is,  the  jury 
    instructions were proper. Although the district court’s instruction did include a 
    subjective  element,  requiring  that  the  victim  “would  consider  [the  deprived 
    information] valuable in deciding how to use its assets,” Finazzo App’x at 98, the 
    instruction  explained  that  the  information  must  be  “potentially  valuable 
    economic  information”  prior  to  addressing  the  victim’s  subjective  valuation  of 
    the information, id. This conveyed to the jury that the deprived information must 
    also be objectively valuable. 




                                                57
 1           For the foregoing reasons, we hold that the district court’s jury 

 2   instructions adequately conveyed the scope of the “right to control” 

 3   theory.20  

 4        B. Sufficiency of the Evidence: Right to Control 

 5           Finazzo  also  challenges  the  sufficiency  of  the  evidence 

 6   supporting  his  mail  and  wire  fraud  convictions  under  the “right  to 

 7   control”  theory.  “We  review  de  novo  a  challenge  to  the  sufficiency 

 8   of  the  evidence  supporting  a  criminal  conviction  by  viewing  the 

 9   evidence in the light most favorable to the government, drawing all 

10   inferences  in  the  government’s  favor  and  deferring  to  the  jury’s 

11   assessments of the witnesses’ credibility.” United States v. Daugerdas, 

12   837  F.3d  212,  221  (2d  Cir.  2016)  (internal  quotation  marks  and 

13   alterations  omitted).  “We  will  sustain  the  jury’s  verdict  if  any 

14   rational  trier  of  fact  could  have  found  the  essential  elements  of  the 


        While  we  hold  that  the  district  court’s  jury  instructions  were  adequate  to 
     20

     convey  the  tangible‐harm  requirement,  we  believe  the  requirement  could  be 
     more directly communicated as follows: “The loss of the right to control money 
     or  property  only  constitutes  deprivation  of  money  or  property  if  the  scheme 
     could cause or did cause tangible economic harm to the victim.” 




                                               58
 1   crime  beyond  a  reasonable  doubt.”  Id.  (internal  quotation  marks 

 2   omitted).  

 3         There  was  ample  evidence  to  support  the  jury’s  conclusion 

 4   that  Finazzo  intended  to  cause  (and  did  cause)  tangible  economic 

 5   harm  to  Aéropostale.  Through  his  fraudulent  scheme  to  deprive 

 6   Aéropostale of information regarding his related‐party transactions, 

 7   Finazzo  used  his  control  over  Aéropostale’s  vendor  selection  and 

 8   pricing  to  steer  Aéropostale’s  business  towards  South  Bay,  which 

 9   provided  inferior  products  and  charged  higher  prices  than  other 

10   vendors.  

11         As  described  more  fully  above,  the  Government  presented 

12   many  witnesses  who  testified  that  Finazzo  had  control  over 

13   Aéropostale’s  vendor  selection  and  pricing  in  the  graphic  T‐shirt 

14   and  fleece  businesses.  For  example,  Julian  Geiger—Aéropostale’s 

15   CEO—testified  that  Finazzo  was  primarily  responsible  for 

16   Aéropostale’s  vendor  selection  and  vendor  pricing.  CFO  Michael 




                                        59
 1   Cunningham  similarly  stated  that  the  quantities  of  goods  bought 

 2   from  vendors  needed  to  be  approved  by  Finazzo  and  that  Finazzo 

 3   negotiated  the  final  price  with  vendors.  Other  Aéropostale 

 4   personnel  testified  similarly.  For  example,  General  Counsel  Slezak 

 5   testified that Finazzo “decided what type of product we would buy, 

 6   how  much  of  it,  [and]  which  vendors  would  manufacture  the 

 7   product.”  Dey  App’x  at  829.  Meanwhile,  John  DiBarto,  a 

 8   merchandising manager, explained that Finazzo was responsible for 

 9   negotiating prices for graphic T‐shirts with South Bay. He stated that 

10   asking  for  a  reduction  in  price  from  South  Bay  would  have  been 

11   futile because Finazzo was “in charge of that.” Id. at 1128–29. Megan 

12   Lauritano, a product manager, testified that Finazzo determined the 

13   price  and  quantity  of  fleece  orders  from  South  Bay.  In  discussing 

14   vendor  structure,  Finazzo  himself  said  “I  guess  I  can  make  that 

15   decision.”  Id.  at  1175.  The  evidence  also  indicated  that  Finazzo 

16   would  not  have  been  able  to  achieve  this  control  without 




                                         60
 1   misrepresenting  his  interest  in  South  Bay:  Peter  Conefry  testified 

 2   that  Finazzo  decided  not  to  disclose  his  interest  in  South  Bay  to 

 3   Aéropostale  because  Finazzo  “didn’t  think  Aéropostale  would  go 

 4   for it.” Id. at 1229. 

 5          The evidence was certainly sufficient for the jury to conclude 

 6   that Finazzo exercised his control to steer business to South Bay and 

 7   to set the prices Aéropostale paid South Bay. Moreover, he actively 

 8   discouraged—and  rejected—use  of  other  vendors.  For  example, 

 9   Jennifer Heiser, an employee who reported to Finazzo, testified that 

10   she placed 97–99% of her graphic T‐shirt orders with South Bay, as a 

11   result of pressure from Finazzo. She also stated that Finazzo fired an 

12   employee who challenged him regarding the use of South Bay as a 

13   graphic  T‐shirt  vendor.  DiBarto  recalled  that  Finazzo  yelled  at  him 

14   when  he  suggested  comparing  South  Bay’s  prices  with  another 

15   vendor.  DiBarto  also  testified  to  an  email  in  which  Finazzo  said  he 

16   would  “be  swift  in  [his]  actions”  against  an  employee  who  had 




                                          61
 1   questioned  South  Bay’s  costing  structure.  Id.  at  1144–45.  Jill 

 2   Kronenberg,  the  head  of  the  Women’s  Division,  testified  that  she 

 3   shifted Aéropostale’s women’s graphic T‐shirt business from Mias to 

 4   South Bay because she “had no choice.” Id. at 994–95. Furthermore, 

 5   Geiger  and  Cunningham  both  testified  that  Finazzo  became  angry 

 6   and would end the conversation when scrutiny was placed on South 

 7   Bay at executive meetings.  

 8          There  was  also  ample  evidence  that,  in  steering  business 

 9   towards  South  Bay,  Finazzo  tangibly  harmed  Aéropostale.  Slezak 

10   and  Geiger  both  testified  that  Finazzo’s  scheme  directly  prevented 

11   Aéropostale from receiving the best possible bargain. Indeed, Geiger 

12   and Heiser testified that Aéropostale’s profit margins on graphic T‐

13   shirts were less than their profit margins on other similar products. 

14   Furthermore, Kronenberg and Jinah Jung, a product manager, stated 

15   that South Bay’s women’s graphic T‐shirts and fleeces were inferior 

16   in  quality  to  other  vendors’  products,  and  Heiser  testified  that  the 




                                          62
 1   near‐exclusive use of South Bay for men’s graphic T‐shirts prevented 

 2   Aéropostale from receiving the best quality products. This provided 

 3   sufficient  evidence  from  which  a  jury  could  reasonably  conclude 

 4   that Aéropostale was harmed by its dealings with South Bay.21  

 5          The Government also presented multiple specific instances of 

 6   harm. Geiger and Cunningham both testified that Finazzo refused to 

 7   shift  25%  of  South  Bay’s  graphic  T‐shirt  business  overseas,  despite 

 8   estimates that it would save Aéropostale $5–6 million. Jung testified 

 9   to  an  email  Finazzo  sent  rejecting  Jung’s  proposal  to  save  $300,000 

10   on a fleece order by using a different vendor. Lauritano and George 

11   Justin Meno, also a product manager, both explained that South Bay 

12   had  significant  delivery  delays  on  fleece  products  that  Aéropostale 

13   did  not  experience  with  other  fleece  vendors.  Meno  estimated  that 

14   the  delays  that  occurred  in  2005  and  2006  cost  Aéropostale 

15   approximately $1.8 million.   



        This  evidence  of  the  inferiority  of  Aéropostale’s  contracts  with  South  Bay 
     21

     supports each of the substantive mail and wire counts of conviction. 




                                               63
 1          Thus,  there  was  sufficient  evidence  that,  by  depriving 

 2   Aéropostale  of  information  regarding  his  interest  in  South  Bay, 

 3   Finazzo was able to steer a significant amount of business to South 

 4   Bay  in  a  manner  that  inflicted  tangible  economic  harm  on 

 5   Aéropostale.  The  jury  could  reasonably  conclude  that  Aéropostale 

 6   “could  have  negotiated  a  better  deal  for  itself  if  it  had  not  been 

 7   deceived”  by  Finazzo,  Mittelstaedt,  31  F.3d  at  1217,  and  that 

 8   Finazzo’s  participation  in  the  scheme  evinced  fraudulent  intent,  see 

 9   D’Amato, 39  F.3d at  1257  (“When  the  necessary result  of  the  actor’s 

10   scheme  is  to  injure  others,  fraudulent  intent  may  be  inferred  from 

11   the scheme itself.” (internal quotation marks omitted)). 

12          Finazzo’s reliance on United States v. Starr, 816 F.2d 94 (2d Cir. 

13   1987)  is  misplaced.  In  Starr,  the  defendants  operated  a  bulk  mail 

14   service.  Id.  at  95.  Customers  calculated  postage  for  their  mail 

15   themselves  and  paid  the  defendants.  Id.  at  96.  The  defendants  hid 

16   mail  subject  to  higher  postage  rates  among  lower‐priced  mail, 




                                          64
 1   allowing  the  defendants  to  pay  lower  postage  than  the  customers 

 2   had  paid  them.  Id.  We  concluded  that  there  was  insufficient 

 3   evidence  of  intent  to  inflict  harm  on  the  customers.  Id.  at  99.  We 

 4   reasoned  that  the  customers  “received  exactly  what  they  paid  for,” 

 5   because the defendants “did in fact mail their customers’ brochures 

 6   promptly  as  promised  and  caused  them  to  arrive  at  the  correct 

 7   destination.”  Id.  at  98–99.  Finazzo  argues  that  Aéropostale  also 

 8   received  the  value  of  its  bargain  with  South  Bay,  which  he  claims 

 9   was unaffected by his interest in South Bay. This argument misses a 

10   crucial  distinction.  In  Starr,  the  customers  freely  bargained  for  a 

11   service  and  received  that  service.  In  contrast,  Aéropostale  did  not 

12   freely bargain with South Bay. Instead, Finazzo exercised his control 

13   to  steer  business  towards  South  Bay  and  to  commit  Aéropostale  to 

14   paying  excessive  prices.  By  inducing  Aéropostale  to  enter  into 

15   disadvantageous  bargains,  Finazzo  harmed  Aéropostale  because  it 




                                          65
 1   could  have  negotiated  a  better  deal  absent  Finazzo’s  fraudulent 

 2   scheme.  

 3           Finally,  Finazzo  argues  that  the  jury’s  special  verdict 

 4   foreclosed  a  finding  of  intended  harm.  He  claims  that  the 

 5   Government  only  attempted  to  prove  that  Finazzo  harmed 

 6   Aéropostale  by  depriving  it  of  money.  He  then  points  to  the  jury’s 

 7   finding  that  Finazzo  was  not  guilty  on  the  basis  of  the  intent  to 

 8   deprive  Aéropostale  of  money  for  each  substantive  mail  and  wire 

 9   fraud  count22  and  suggests  that  no  other  intended  harm  could 

10   sustain the “right to control” convictions. Even if this conclusion by 

11   the  jury  could  be  interpreted  as  precluding  consideration  of  the 

12   undisclosed kickbacks Finazzo received, Finazzo’s argument ignores 



       At trial the Government presented evidence through Special Agent Braconi of 
     22

     the  amount  of  kickbacks  received  by  Finazzo  for  four  years  of  the  scheme  to 
     defraud  (2002  through  2006),  but  it  did  not  present  evidence  of  the  specific 
     amounts of kickbacks Finazzo received for each of the payments set forth in the 
     separate  wire  and  mail  fraud  counts.  As  to  those  substantive  counts  (two 
     through  sixteen),  the  Government’s  evidence  included  gross  amounts  sent  by 
     check and wire from Aéropostale to South Bay to satisfy the respective “mailing” 
     and “use of the wires” elements of each of those counts.  




                                               66
 1   the  substantial  evidence  that  he  harmed  Aéropostale  in  more  ways 

 2   than simply depriving it of money through his receipt of kickbacks. 

 3   For  instance,  as  noted  above,  the  jury  heard  testimony  that  the 

 4   products South Bay provided were of inferior quality. It also heard 

 5   substantial  testimony  regarding  South  Bay’s  delivery  delays  for 

 6   fleece products. Thus, the jury’s findings regarding Finazzo’s intent 

 7   to  deprive  Aéropostale  of  money  do  not  foreclose  the  “right  to 

 8   control” convictions. 

 9           We  therefore  hold  that  there  was  sufficient  evidence  to 

10   support Finazzo’s convictions for depriving Aéropostale of its right 

11   to control its assets.23 

12        C. Restitution 

13           On  August  1,  2014,  prior  to  sentencing,  the  district  court 

14   issued  a  Memorandum  and  Order  that,  inter  alia,  explained  the 


     23  Finazzo  also  argues  that  there  was  insufficient  evidence  to  support  his 
     convictions  because  there  was  no  evidence  that  Aéropostale’s  corporate 
     governance was obtainable property. Having determined that the mail and wire 
     fraud statutes do not require property to be obtainable, supra at 34–41, we reject 
     this challenge. 




                                              67
 1   court’s  restitution  order  against  Finazzo  and  Dey.  The  court  began 

 2   by  concluding  that  the  Mandatory  Victim  Restitution  Act 

 3   (“MVRA”), 18 U.S.C. § 3663A, applied. The court noted that, for the 

 4   purposes  of  restitution,  it  would  only  consider  Defendants’ 

 5   convictions  for  conspiracy  to  violate  the  Travel  Act  and  Finazzo’s 

 6   conviction for mail fraud conspiracy on the basis of intent to deprive 

 7   Aéropostale  of  money.  The  court  stated  that  it  therefore  need  not 

 8   reach  Finazzo’s  argument  that  convictions  predicated  on  depriving 

 9   Aéropostale  of  its  right  to  control  property  did  not  constitute 

10   offenses  against  property  within  the  meaning  of  the  MVRA.  The 

11   court  concluded  that  “the  MVRA  unquestionably  applies  to 

12   Finazzo’s  conviction  for  conspiracy  to  commit  mail  fraud  with  the 

13   intent  to  deprive  Aéropostale  of  money.”  Dey  App’x  at  2531.  It 

14   further  concluded  that  Defendants’  Travel  Act  conspiracy  “was 

15   plainly  committed  in  a  fraudulent  and  deceitful  manner,  which 




                                         68
 1   renders  it  an  offense  against  property  within  the  meaning  of  the 

 2   MVRA.” Id. at 2535.24  

 3           Having determined that the MVRA applied, the district court 

 4   then  concluded  that  Aéropostale  was  directly  harmed  by  the 

 5   Defendants’  conspiracy.  The  court  explained  that  “[D]efendants’ 

 6   scheme  inflated  prices  Aéropostale  paid  to  South  Bay.”  Id.  at  2539. 

 7   Specifically,  the  court  found  that  Defendants  “duped  Aéropostale 

 8   into  paying  millions  of  dollars  in  kickbacks  to  its  own  senior 

 9   executive.”  Id.  at  2539–40.  Those  kickbacks  were  “drawn  directly 

10   from  Aéropostale’s  payments  for  South  Bay’s  goods,”  and 

11   “Aéropostale  ‘would  not  have  made  th[ose]  payments  to  the 

12   defendant[s]  had  they  known  about  the  fraudulent  scheme.’”  Id.  at 

13   2540  (quoting  United  States  v.  Archer,  671  F.3d  149,  171  (2d  Cir. 

14   2011)). 



        The  district  court  concluded,  in  the  alternative,  that  the  Victim  and  Witness 
     24

     Protection  Act  (“VWPA”),  18  U.S.C.  §  3663,  supported  restitution  as  well. 
     However, we need not address this issue, since the Defendants do not challenge 
     the applicability of the MVRA on appeal. 




                                                 69
 1          Next,  the  district  court  stated  that  the  value  of  the  kickbacks 

 2   received by Finazzo was a reasonable measure of the pecuniary loss 

 3   suffered  by  Aéropostale.  The  court  acknowledged  that,  for  the 

 4   purposes  of  restitution,  a  defendant’s  illegal  gains  cannot  be 

 5   substituted for a victim’s actual loss. However, it pointed out that, in 

 6   United  States  v.  Zangari,  677  F.3d  86  (2d  Cir.  2012),  this  Court 

 7   recognized  that  “there  may  be  cases  where  there  is  a  direct 

 8   correlation  between  [the  defendant’s]  gain  and  [the  victim’s]  loss, 

 9   such that the defendant’s gain can act as a measure of—as opposed to 

10   a  substitute  for—the  victim’s  loss.”  Dey  App’x  at  2544  (quoting 

11   Zangari, 677 F.3d at 93). The district court ultimately concluded that 

12   this case fell within Zangari’s “direct correlation” exception because 

13   “the  kickbacks  received  by  Finazzo  accurately  and  reasonably 

14   capture[d]  the  character  of  the  fraud  in  this  case,  which  relied  on 

15   extracting substantial hidden profits from the amounts Aéropostale 

16   paid to South Bay.” Dey App’x at 2546–47.  




                                           70
 1          Addressing  the  Defendants’  argument  that  the  Government 

 2   failed to offer adequate evidence of inflated prices, the court stated 

 3   that  the  Defendants  had  failed  to  rebut  the  fact  that  “a  portion  of 

 4   every  payment  Aéropostale  made  went  toward  generating  secret 

 5   kickbacks  for  Finazzo”  that  were  “not  justified  by  any  features  of 

 6   South  Bay’s  business  model.”  Id.  at  2549.  Furthermore,  the  court 

 7   noted  that  the  Government  had  offered  evidence  of  inflated  prices, 

 8   including Jung’s and Geiger’s testimony. Thus, the court ruled that 

 9   there was “a direct correlation between the prices Aéropostale paid, 

10   the  profits  South  Bay  accrued,  and  the  kickbacks  Dey  paid  to 

11   Finazzo from those profits.” Id. at 2550.  

12          The court held the Defendants jointly and severally liable for 

13   restitution  to  Aéropostale  in  the  amount  of  $25,790,822.94—the 

14   value of the kickbacks received by Finazzo from 2002 through 2006. 

15   However, the court offset that amount by $5 million and $7.1 million 




                                           71
 1   previously paid in civil settlements by Finazzo and Dey respectively, 

 2   leaving $13,690,822.94 in restitution.  

 3          Finazzo  and  Dey  challenge  the  district  court’s  restitution 

 4   calculation, arguing that the district court improperly used Finazzo’s 

 5   gain as a measure of Aéropostale’s loss. “We review a district court’s 

 6   restitution order for abuse of discretion, which we will identify only 

 7   if the order ‘rests on an error of law, a clearly erroneous finding of 

 8   fact, or otherwise cannot be located within the range of permissible 

 9   decisions.’”  United  States  v.  Messina,  806  F.3d  55,  67  (2d  Cir.  2015) 

10   (quoting United States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015)).  

11          “Under  the  MVRA,  restitution  is  mandatory  for  certain 

12   crimes,  .  .  .  ‘including  any  offense  committed  by  fraud  or  deceit.’” 

13   United States v. Battista, 575 F.3d 226, 230 (2d Cir. 2009) (quoting 18 

14   U.S.C.  §  3663A(c)(1)(A)(ii)).  District  courts  must  order  restitution 

15   where “an identifiable victim or victims has suffered a . . . pecuniary 

16   loss.” 18 U.S.C. § 3663A(c)(1)(B). The Government bears the burden 




                                           72
 1   of proving a victim’s actual loss by a preponderance of the evidence. 

 2   Zangari,  677  F.3d  at  92.  However,  the  MVRA  “requires  only  a 

 3   reasonable  approximation  of  losses  supported  by  a  sound 

 4   methodology.”  United  States  v.  Gushlak,  728  F.3d  184,  196  (2d  Cir. 

 5   2013). 

 6          “The goal of restitution, in the criminal context, is ‘to restore a 

 7   victim,  to  the  extent  money  can  do  so,  to  the  position  he  occupied 

 8   before  sustaining  injury.’”  Battista,  575  F.3d  at  229  (quoting  United 

 9   States v. Boccagna, 450 F.3d 107, 115 (2d Cir. 2006)). Since the purpose 

10   of  restitution  is  compensatory  and  the  MVRA  limits  restitution  to 

11   the amount of each victim’s losses, “a restitution order must be tied 

12   to the victim’s actual, provable, loss.” Zangari, 677 F.3d at 91.  

13          Accordingly, in Zangari, we held that a district court “may not 

14   substitute a defendant’s ill‐gotten gains for the victim’s actual loss” 

15   when calculating restitution under the MVRA.  Id. at 93. We noted, 

16   however, that “there may be cases where there is a direct correlation 




                                          73
 1   between  gain  and  loss,  such  that  the  defendant’s  gain  can  act  as  a 

 2   measure  of—as  opposed  to  a  substitute  for—the  victim’s  loss.”  Id.  at 

 3   93.  In  Zangari,  the  defendant  induced  the  victims  to  pay  sham 

 4   finder’s fees as part of their collateral in a stock‐loan transaction. Id. 

 5   at 89. We concluded that there was not a direct correlation between 

 6   the  defendant’s  gain  and  the  victims’  loss,  because  the  collateral 

 7   would eventually be returned at the end of the stock‐loan period. Id. 

 8   at 93–94. Thus, the victims’ loss could only have come in the form of 

 9   opportunity  cost,  which  was  not  directly  correlated  with  the 

10   defendant’s gain. Id. However, we cited United States v. Berardini, 112 

11   F.3d 606 (2d Cir. 1997), as an example of a case in which there was a 

12   direct correlation between the defendant’s gain and the victims’ loss. 

13   See  Zangari,  677  F.3d  at  93.  There,  the  defendant’s  gain  constituted 

14   income  from  fraudulent  telemarketing  sales.  Berardini,  112  F.3d  at 

15   607–10.  A  direct  correlation  existed  in  those  circumstances  because 




                                          74
 1   every dollar gained by the defendant was necessarily lost by victims 

 2   who paid for the fraudulent products. 

 3          Here,  the  district  court  concluded  that  there  was  a  direct 

 4   correlation  between  Finazzo’s  gains  and  Aéropostale’s  losses.  It 

 5   reasoned that “a portion of every payment Aéropostale made went 

 6   toward  generating  secret  kickbacks  for  Finazzo  [that  were]  .  .  .  not 

 7   justified by any features of South Bay’s business model.” Dey App’x 

 8   at  2549.  However,  we  are  not  convinced  that  the  district  court 

 9   employed  a  sound  methodology  that  supported  a  conclusion  that 

10   there  was  a  “direct  correlation”  between  Finazzo’s  gains  and 

11   Aéropostale’s losses. 

12          Finazzo’s gains constitute the kickbacks he received from Dey 

13   for steering Aéropostale’s business to South Bay and negotiating the 

14   prices  paid  for  South  Bay’s  products.  It  certainly  can  be  assumed 

15   that  Dey  would  not  have  paid  Finazzo  the  kickbacks  unless  the 

16   fraudulent scheme was profitable for Dey. It is possible that Finazzo 




                                           75
 1   made  the kickback scheme  profitable  for  Dey  solely  by  inflating  the 

 2   prices  Aéropostale  paid  South  Bay,  in  which  case  Finazzo’s  gain 

 3   would  equal  Aéropostale’s  loss.  See  United  States  v.  Gamma  Tech 

 4   Indus.,  Inc.,  265  F.3d  917,  928  (9th  Cir.  2001)  (suggesting  that  “a 

 5   natural result of paying kickbacks is inflation of the charges in order 

 6   to  make  the  scheme  profitable  for  the  payer  of  the  kickbacks”); 

 7   United States v. Vaghela, 169 F.3d 729, 736 (11th Cir. 1999) (“[I]t is not 

 8   unreasonable  to  assume  that  [the  victim]  was  overcharged  in  the 

 9   amount of the kickbacks, and that the loss [the victim] suffered was 

10   equivalent to that amount.”). However, unlike the defendant’s gain 

11   in Berardini, loss to Aéropostale is not a necessary consequence of all 

12   the kickbacks Finazzo received. For instance, even without inflating 

13   the  price—and  therefore,  without  inflicting  pecuniary  loss  on 

14   Aéropostale—South  Bay  would  receive  some  profit  from  any  sales 

15   to  Aéropostale.  A  portion  of  Finazzo’s  worth  to  South  Bay  may, 

16   therefore,  simply  derive  from  steering  additional  business  to  South 




                                          76
 1   Bay  at  a  non‐inflated  price.  Similarly,  Finazzo’s  conduct  may  have 

 2   reduced  transactions  costs  for  South  Bay.  These  factors  could 

 3   increase  Finazzo’s  worth  to  Dey  and  therefore  make  the  kickback 

 4   scheme  profitable  for  Dey,  without  inflicting  pecuniary  loss  on 

 5   Aéropostale.25 Given that we require a “direct correlation” between 

 6   a  defendant’s  gain  and  a  victim’s  loss  in  order  for  restitution  to  be 

 7   measured  according  to  that  gain,  it  is  not  a  sufficiently  sound 

 8   methodology  for  the  district  court  to  merely  assume  that  the 

 9   kickbacks were solely justified by inflated prices. Instead, the district 

10   court  must  employ  a  methodology  to  determine  whether  the 


     25 To illustrate, let us assume that it costs vendors $3 to produce a graphic T‐shirt, 
     and  that  a  non‐inflated  price  for  vendors  selling  graphic  T‐shirts  is  $5.  Thus, 
     without  inflicting  loss  on  Aéropostale,  a  vendor  would  gain  $2  in  profit  from 
     every  sale  to  Aéropostale.  Without  Finazzo’s  presence,  South  Bay  would  make 
     no  sales  and  therefore  gain  $0  in  profit.  With  Finazzo’s  assistance,  let’s  assume 
     that  South  Bay  would  sell  Aéropostale  100  graphic  T‐shirts,  and  that  the  price 
     South Bay charged Aéropostale would be inflated to $6. South Bay would gain $3 
     profit per shirt, for a total of $300 of profit. In this case, Dey might be willing to 
     split  the  $300  profits  with  Finazzo.  After  all,  Dey  would  still  be  left  with  $150 
     under  the  scheme,  instead  of  $0  without  it.  Meanwhile,  though,  Aéropostale 
     would only have lost $100—the additional $1 per shirt that it paid above the non‐
     inflated  price.  Thus,  in  this  example,  even  though  Finazzo  inflated  the  price 
     Aéropostale  paid,  there  is  not  a  “direct  correlation”  between  Finazzo’s  gain 
     ($150) and Aéropostale’s loss ($100). 




                                                   77
 1   entirety of Finazzo’s kickbacks was solely derived from activity that 

 2   caused  loss  to  Aéropostale.  We  therefore  vacate  and  remand  the 

 3   district court’s restitution calculation regarding Finazzo and Dey, so 

 4   that the district court may employ a methodology to determine what 

 5   portion  of  Finazzo’s  gain  is  directly  correlated  with  Aéropostale’s 

 6   loss, or employ some other means of calculating Aéropostale’s loss.26  

 7                                     CONCLUSION 

 8           For the foregoing reasons, we AFFIRM in part and VACATE 

 9   and  REMAND  in  part  for  further  proceedings  the  district  court’s 

10   judgments. 




        In  making  these  determinations,  the  district  court  may  find  it  necessary  to 
     26

     request additional documentation or testimony under 18 U.S.C. § 3664(d)(4). See 
     Zangari, 677 F.3d at 93.




                                                78